EXHIBIT 10.1
 


 
PSPC ESCROW CORP.
 
to be merged with and into
 
PLATFORM SPECIALTY PRODUCTS CORPORATION
 
 
$100,000,000 6.500% Senior Notes Due 2022
 


PURCHASE AGREEMENT
January 29, 2015
 


 
Credit Suisse Securities (USA) LLC
Barclays Capital Inc.
As Representatives of the several
   Initial Purchasers named in Schedule I attached hereto
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010


Ladies and Gentlemen:
 
PSPC Escrow Corp., a Delaware corporation (the “Escrow Issuer”) and a
wholly-owned unrestricted subsidiary of Platform Specialty Products Corporation,
a Delaware corporation (the “Company”), proposes, upon the terms and conditions
set forth in this agreement (this “Agreement”), to issue and sell to Credit
Suisse Securities (USA) LLC (“Credit Suisse”) and Barclays Capital Inc.
(“Barclays”) and the other several initial purchasers named in Schedule I hereto
(the “Initial Purchasers”), for whom Credit Suisse and Barclays are acting as
representatives (in such capacity, the “Representatives”), $100 million in
aggregate principal amount of its 6.500% Senior Notes due 2022 (the “Notes”).
 
The Escrow Issuer has previously entered into that certain purchase agreement
dated January 23, 2015 (the “Exising Purchase Agreement”) for the issue and sale
to the Representatives of $1 billion in aggregate principal amount of its 6.500%
Senior Notes due 2022 (the “Existing USD Notes”) and €350 million in aggregate
principal of amount of its 6.000% Senior Notes due 2023 (the “Existing EUR
Notes” and together with the Existing USD Notes, the “Existing Notes”).
 
The Notes will have terms and provisions that are summarized in the Pricing
Disclosure Package (as defined below) and Offering Circular (as defined below),
and are to be issued pursuant to an Indenture (the “Initial Indenture”) dated as
of the Closing Date (as defined below) to be entered into between the Escrow
Issuer, Computershare Trust Company, N.A., as trustee (the “Trustee”), and as
paying agent and registrar for the Existing USD Notes and the Notes, and Société
Générale Bank & Trust, as paying agent, transfer agent and registrar for the
Existing EUR Notes. Except as disclosed in the Pricing Disclosure Package and
the Offering Circular, the Notes will have terms identical to the Existing USD
Notes and will be fungible with, and treated as a single series of, debt
securities for all purposes under the Indenture.
 
 
Exhibit B
 
 

--------------------------------------------------------------------------------

 
On the Effective Date (as defined below), the Company and the guarantors listed
in Schedule II-A hereto (the “Original Guarantors”) will enter into a
Supplemental Indenture (the “Supplemental Indenture”) with the Trustee pursuant
to which the Company will assume the rights and obligations of the Escrow Issuer
under the Initial Indenture and the Original Guarantors will guarantee such
obligations effective as of and from the Effective Date.  Contemporaneously with
the consummation of the Acquisition (as defined below), the Escrow Issuer will
merge with and into the Company at which time the Company will, pursuant to the
Indenture, assume the rights and obligations of the Escrow Issuer under the
Notes and the Initial Indenture and the Company will succeed to the Escrow
Issuer’s obligations under the Notes and the Initial Indenture by the operation
of law.  In accordance with and as required by Section 5(r), the Target’s
subsidiaries listed on Schedule II-B in existence or having assets upon the
completion of the Target Guarantee Events (as defined below) prior to or upon
the conclusion of the Target Guarantor Effective Time (as defined below) (the
“Target Guarantors”), the Company and the Original Guarantors will enter into a
Second Supplemental Indenture (the “Second Supplemental Indenture”) with the
Trustee pursuant to which the Target Guarantors will guarantee the Issuer’s (as
defined below) obligations under the Notes effective as of and from the date of
such Second Supplemental Indenture (the “Second Supplemental Indenture
Date”).  The Notes will be issued by the Issuer and the Issuer’s obligations
under the Notes, including the due and punctual payment of interest on the
Notes, will be irrevocably and unconditionally guaranteed on a senior basis (the
“Guarantees”) (i) from and after the Effective Date (as defined below), by the
Original Guarantors, and (ii) from and after the Second Supplemental Indenture
Date, by the Original Guarantors and the Target Guarantors.
 
As used herein, the term (a) “Notes” shall include the Guarantees, unless the
context otherwise requires; (b) “Indenture” shall mean (i) the Initial
Indenture, prior to the consummation of the Acquisition, (ii) the Initial
Indenture, as supplemented by the Supplemental Indenture, from and after the
Effective Date, and (iii) the Initial Indenture, as supplemented by the
Supplemental Indenture, and as further supplemented by the Second Supplemental
Indenture, from and after the Second Supplemental Indenture Date; (c) “Issuer”
shall mean (i) solely the Escrow Issuer prior to the Effective Date, and (ii)
solely the Company from and after the Effective Date; and (d) “Guarantor” shall
mean (i) all the Guarantors other than the Target Guarantors (as defined below)
prior to the execution of the Second Supplemental Indenture, and (ii) all the
Guarantors (including the Target Guarantors) from and after the execution of the
Second Supplemental Indenture.
 
Pursuant to, and subject to the terms and conditions contained in that certain
Share Purchase Agreement, dated as of October 20, 2014 (as amended, the
“Acquisition Agreement”), between the Company and Nalozo S.à. r.l., the Company
will acquire all of the capital stock of Arysta LifeScience Limited, an Irish
private limited company (including all of its subsidiaries, the “Target”),
primarily in exchange for (i) cash consideration of $2.91 billion, subject to
certain adjustments, and (ii) $600 million of Series B convertible preferred
stock of the Company (the “Acquisition”).  The Company expects to finance the
Acquisition with (i) approximately $600 million of borrowings under an amended
senior secured term loan credit facility (the “Amended and Restated Credit
Facility” and, together with any other documents, agreements or instruments
delivered in connection therewith, the “Amended and Restated Credit Facility
Documentation”), (ii) cash on hand in an aggregate amount equal to approximately
$833 million and (iii) cash proceeds from the issuance of $1 billion aggregate
principal amount of the Existing USD Notes and €350 million aggregate principal
amount of the Existing EUR Notes ((i)-(iii), together with the Acquisition,
collectively referred to herein as the “Transactions”).  The Acquisition
Agreement and the Amended and Restated Credit Facility Documentation are
referred to in this Agreement as the “Transaction Agreements.”
 
 
 

--------------------------------------------------------------------------------

 
The Escrow Issuer will enter into an escrow and security agreement, dated as of
the Closing Date (the “Escrow and Security Agreement”), among the Escrow Issuer,
the Trustee and Computershare Trust Company, N.A., as escrow agent (the “Escrow
Agent”), pursuant to which the Initial Purchasers will deposit the gross
proceeds from the offering of the Existing Notes and the Notes into an escrow
account (the “Escrow Account”) held by the Escrow Agent and the Escrow Issuer
(or one or more of its affiliates) will contribute to the Escrow Account an
amount in cash such that the total escrowed funds will be sufficient to pay the
Special Mandatory Redemption Price (as defined below).  If the Escrow Conditions
(as such term is defined in the Escrow and Security Agreement) are not satisfied
on or prior to August 17, 2015 (the “Outside Date”), the funds held in the
Escrow Account will be released to redeem the Existing Notes and the Notes at a
special mandatory redemption price equal to the aggregate principal amount of
the Existing Notes and Notes plus accrued interest, if any, to, but not
including, the redemption date (the “Special Mandatory Redemption
Price”).  Alternatively, the Escrow Issuer may redeem the Existing Notes and the
Notes, at its option, in whole but not in part, at any time prior to the Outside
Date, if, in its judgment, the Acquisition will not be consummated by the
Outside Date, at a redemption price equal to the aggregate principal amount of
the Existing Notes and the Notes, plus accrued interest, if any, to, but not
including, the redemption date.  If the Escrow Conditions are satisfied on or
prior to the Outside Date, the funds held in the Escrow Account will be released
to or at the order of the Escrow Issuer to fund, in part, the consideration for
the Acquisition with any remaining for general corporate purposes, other than
the portion of such funds required to pay the Fee (as defined below), which will
be released to or at the order of the Initial Purchasers (the date of such
release being referred to herein as the “Effective Date”).  If all of the Escrow
Conditions will be satisfied substantially concurrently with the closing, (i)
the Notes will not be subject to any special mandatory redemption and (ii) the
“Effective Date” will be deemed to be the Closing Date for all purposes
hereunder.
 
The Escrow Issuer, the Company and the Guarantors hereby confirm their agreement
with the several Initial Purchasers concerning the purchase and resale of the
Notes as follows:
 
1.           Purchase and Resale of the Notes.  The Notes will be offered and
sold to the Initial Purchasers without registration under the Securities Act of
1933, as amended (the “Securities Act”), in reliance on exemptions pursuant to
Rule 144A under the Securities Act (“Rule 144A”) and Regulation S under the
Securities Act (“Regulation S”).  The Escrow Issuer, the Company and the
Guarantors have prepared a preliminary offering circular, dated January 29, 2015
(the “Preliminary Offering Circular”), a pricing term sheet substantially in the
form attached hereto as Schedule III (the “Pricing Term Sheet”) setting forth
the terms of the Notes omitted from the Preliminary Offering Circular and
certain other information and an offering circular, dated January 29, 2015 (the
“Offering Circular”), setting forth information regarding the Escrow Issuer, the
Company, the Guarantors, the Notes and the Guarantees.  The Preliminary Offering
Circular, as supplemented and amended as of the Applicable Time (as defined
below), together with the Pricing Term Sheet and any of the documents listed on
Schedule IV(A) hereto are collectively referred to as the “Pricing Disclosure
Package”.  The Escrow Issuer, the Company and the Guarantors hereby confirm that
they have authorized the use of the Pricing Disclosure Package and the Offering
Circular in connection with the offering and resale of the Notes by the Initial
Purchasers.  “Applicable Time” means 10.50 a.m. (New York City time) on the date
of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Any reference to the Preliminary Offering Circular, the Pricing Disclosure
Package or the Offering Circular shall be deemed to refer to and include the
Company’s Annual Report on Form 10-K for the year ended December 31, 2013 and
all subsequent documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
on or prior to the date of the Preliminary Offering Circular, the Pricing
Disclosure Package or the Offering Circular, as the case may be.  Any reference
to the Preliminary Offering Circular, Pricing Disclosure Package or the Offering
Circular, as the case may be, as amended or supplemented, as of any specified
date, shall be deemed to include any documents filed with the Commission
pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of
the Preliminary Offering Circular, Pricing Disclosure Package or the Offering
Circular, as the case may be, and prior to such specified date.  All documents
filed under the Exchange Act and so deemed to be included in the Preliminary
Offering Circular, Pricing Disclosure Package or the Offering Circular, as the
case may be, or any amendment or supplement thereto are hereinafter called the
“Exchange Act Reports”.  For the avoidance of doubt, Exchange Act Reports shall
not include any Current Reports on Form 8-K (or portions thereof) that are
“furnished” to but not “filed” with the Commission.
 
You have advised the Escrow Issuer and the Company that you will offer and
resell (the “Exempt Resales”) to subsequent purchasers (the “Subsequent
Purchasers”) the Notes purchased by you hereunder on the terms set forth in each
of the Pricing Disclosure Package and the Offering Circular, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A (“QIBs”), and (ii) outside the
United States to certain persons who are not U.S. Persons (as defined in
Regulation S) (such persons, “Non-U.S. Persons”) in offshore transactions in
reliance on Regulation S.  As used herein, the terms “offshore transaction” and
“United States” have the meanings assigned to them in Regulation S.  Those
persons specified in clauses (i) and (ii) are referred to herein as “Eligible
Purchasers”.


No sale of the Notes to any one Subsequent Purchaser will be for less than
$2,000 principal amount and no Note will be issued in a smaller principal
amount.  In the event a Subsequent Purchaser is a non-bank fiduciary acting on
behalf of others, each person for whom it is acting must purchase at least
$2,000 principal amount of the Notes.
 
 
 

--------------------------------------------------------------------------------

 
2.           Representations, Warranties and Agreements of the Escrow Issuer,
the Company and the Guarantors.  The Escrow Issuer, the Company and the
Guarantors, jointly and severally, represent, warrant and agree as follows (it
being understood that (i) whenever a reference is made to the subsidiaries of
the Company in this Agreement, such phrase will be understood to refer to the
subsidiaries of the Company both prior to and immediately after the Effective
Date including, without limitation, the Target and its subsidiaries, and (ii)
any representations and warranties made with respect to the Target, its
subsidiaries or the Target Guarantors, are made to the knowledge of the Escrow
Issuer, the Company and the Guarantors, after due inquiry):
 
(a)           When the Notes and Guarantees are issued and delivered pursuant to
this Agreement, such Notes and Guarantees will not be of the same class (within
the meaning of Rule 144A) as securities of the Escrow Issuer, the Company or the
Guarantors that are listed on a national securities exchange registered under
Section 6 of the Exchange Act or that are quoted in a United States automated
inter-dealer quotation system.
 
(b)           Assuming the accuracy of your representations and warranties in
Section 3(c), the purchase and resale of the Notes pursuant hereto (including
pursuant to the Exempt Resales) are exempt from the registration requirements of
the Securities Act.
 
(c)           No form of general solicitation or general advertising within the
meaning of Regulation D under the Securities Act (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) (each, a “General Solicitation”) was used
by the Escrow Issuer, the Company, the Guarantors, any of their respective
affiliates or any of their respective representatives (other than you and the
other Initial Purchasers, as to whom the Escrow Issuer, the Company and the
Guarantors make no representation) in connection with the offer and sale of the
Notes.
 
(d)           No directed selling efforts within the meaning of Rule 902 under
the Securities Act were used by the Escrow Issuer, the Company, the Guarantors
or any of their respective representatives (other than you and the other Initial
Purchasers, as to whom the Escrow Issuer, the Company and the Guarantors make no
representation) with respect to Notes sold outside the United States to Non-U.S.
Persons, and the Escrow Issuer and the Company, any affiliate of the Escrow
Issuer or the Company, respectively, and any person acting on their behalf
(other than you and the other Initial Purchasers, as to whom the Escrow Issuer,
the Company and the Guarantors make no representation) has complied with and
will implement the “offering restrictions” required by Rule 902 under the
Securities Act.
 
(e)           Each of the Preliminary Offering Circular, the Pricing Disclosure
Package and the Offering Circular, each as of (x) its respective date (or in the
case of the Pricing Disclosure Package, as of the Applicable Time) and (y) the
Closing Date, contains all the information specified in, and meeting the
requirements of, Rule 144A(d)(4) under the Securities Act if the Company were
not subject to Section 13 or 15(d) of the Exchange Act.
 
(f)           None of the Escrow Issuer, the Company, any Guarantor nor any
other person acting on behalf of the Escrow Issuer, the Company or any Guarantor
has sold or issued any securities that would be integrated with the offering of
the Notes contemplated by this Agreement pursuant to the Securities Act or the
rules and regulations thereunder.
 
 
 

--------------------------------------------------------------------------------

 
(g)           The Preliminary Offering Circular, the Pricing Disclosure Package
and the Offering Circular have been prepared by the Escrow Issuer, the Company
and the Guarantors for use by the Initial Purchasers in connection with the
Exempt Resales.  No order or decree preventing or suspending the use of the
Preliminary Offering Circular, the Pricing Disclosure Package or the Offering
Circular, or any order asserting that the transactions contemplated by this
Agreement are subject to the registration requirements of the Securities Act has
been issued, and no proceeding for that purpose has commenced or is pending or,
to the knowledge of the Escrow Issuer, the Company or any of the Guarantors is
contemplated.
 
(h)           The Offering Circular will not, as of its date or as of the
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Offering Circular in reliance upon and in conformity with written
information furnished to the Escrow Issuer or the Company through the
Representatives by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information is specified in Section 8(e).
 
(i)           The Pricing Disclosure Package did not, as of the Applicable Time,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Escrow Issuer or the Company through the
Representatives by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information is specified in Section 8(e).
 
(j)           Neither the Escrow Issuer nor the Company have made any offer to
sell or solicitation of an offer to buy the Notes that would constitute a “free
writing prospectus” (if the offering of the Notes was made pursuant to a
registered offering under the Securities Act), as defined in Rule 433 under the
Securities Act (a “Free Writing Offering Document”) without the prior consent of
the Representatives; any such Free Writing Offering Document the use of which
has been previously consented to by the Initial Purchasers is listed on Schedule
IV.
 
(k)           Each Free Writing Offering Document listed in Schedule IV hereto,
when taken together with the Pricing Disclosure Package, did not, as of the
Applicable Time, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from such Free Writing Offering Document listed in Schedule IV hereto in
reliance upon and in conformity with written information furnished to the Escrow
Issuer or the Company through the Representative by or on behalf of any Initial
Purchaser specifically for inclusion therein, which information is specified in
Section 8(e).
 
 
 

--------------------------------------------------------------------------------

 
(l)           The Exchange Act Reports, when they were (and to the extent they
are incorporated by reference into the Preliminary Offering Circular and
Offering Circular are) filed with the Commission, conformed (and to the extent
they are incorporated by reference into the Offering Circular will conform) in
all material respects to the applicable requirements of the Exchange Act and the
applicable rules and regulations of the Commission thereunder.  The Exchange Act
Reports did not (and to the extent they are incorporated by reference into the
Offering Circular will not, when filed with the Commission) contain an untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
 
(m)           Each of the Escrow Issuer, the Company, the Guarantors and their
respective subsidiaries has been duly organized, is validly existing and in good
standing as a corporation, partnership or limited liability company under the
laws of their respective jurisdiction of organization and is duly qualified to
do business and in good standing as a foreign corporation or other business
entity in each jurisdiction in which its ownership or lease of property or the
conduct of its businesses requires such qualification, except where the failure
to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (i) the
condition (financial or otherwise), results of operations, stockholders’ equity,
properties or business of the Company and its subsidiaries taken as a whole or
(ii) the performance by the Escrow Issuer, the Company and the Guarantors of
their obligations under this Agreement, the Initial Indenture, the Supplemental
Indenture, the Second Supplemental Indenture, the Notes, the Guarantees and the
Escrow and Security Agreement, as applicable (collectively, the “Note
Documents”) and the Transaction Agreements, as applicable (a “Material Adverse
Effect”; provided that for purposes of this Agreement, when determining whether
any adverse effect constitutes a Material Adverse Effect (i) to the extent such
adverse effect applies to the Target, the materiality of such adverse effect
shall be determined after giving effect to the Acquisition and (ii) to the
extent such event relates to the Company and its subsidiaries (other than the
Target), the materiality of such adverse effect shall be considered prior to
giving effect to the Transactions).  Each of the Escrow Issuer, the Company, the
Guarantors and their respective subsidiaries has all power and authority
necessary to own or hold its properties and to conduct the businesses in which
it is engaged.  The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed on
Schedule V hereto.
 
(n)           The Company has an authorized capitalization as set forth in each
of the Pricing Disclosure Package and the Offering Circular, and all of the
issued shares of capital stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable, conform to the description
thereof contained in the Pricing Disclosure Package and Offering Circular and
were issued in compliance with federal and state securities laws and not in
violation of any preemptive right, resale right, right of first refusal or
similar right.  All of the Company’s options, warrants and other rights to
purchase or exchange any securities for shares of the Company’s capital stock
have been duly authorized and validly issued, conform to the description
therefor contained in the Pricing Disclosure Package and Offering Circular and
were issued in compliance with federal and state securities laws.  All of the
issued shares of capital stock or other ownership interest of each subsidiary of
the Company have been duly authorized and validly issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims, except as described in the
Pricing Disclosure Package and the Offering Circular and except for such liens,
encumbrances, equities or claims as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
(o)           (i) The Escrow Issuer has all requisite corporate power and
authority to execute, deliver and perform its respective obligations under the
Initial Indenture, (ii) on the Effective Date, the Company and each of the
Guarantors will have all requisite corporate, partnership or limited liability
company power and authority, as applicable, to execute, deliver and perform
their respective obligations under the Supplemental Indenture, (iii) the Initial
Indenture has been duly and validly authorized by the Escrow Issuer, and upon
its execution and delivery and, assuming due authorization, execution and
delivery by the Trustee, will constitute the valid and binding agreement of the
Escrow Issuer, enforceable against the Escrow Issuer in accordance with its
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), and (iv) on the Effective Date, the Supplemental Indenture
will have been duly and validly authorized by the Company and each of the
Guarantors, and upon its execution and delivery and, assuming due authorization,
execution and delivery by the Trustee, will constitute the valid and binding
agreement of the Company and each of the Guarantors, enforceable against the
Company and each of the Guarantors in accordance with its terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(p)           The Issuer has all requisite corporate power and authority to
execute, issue, sell and perform their obligations under the Notes.  The Notes
have been duly authorized by the Issuer and, when duly executed by the Issuer in
accordance with the terms of the Indenture, assuming due authentication of the
Notes by the Trustee, upon delivery to the Initial Purchasers against payment
therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Issuer
entitled to the benefits of the Indenture, enforceable against the Issuer in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  The Notes will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Circular.
 
(q)           On the Effective Date, the Original Guarantors will have all
requisite corporate, partnership or limited liability company power and
authority, as applicable, to execute, deliver and perform their respective
obligations under the Guarantees.  On the Second Supplemental Indenture Date,
the Target Guarantors will have all requisite corporate, partnership or limited
liability company power and authority, as applicable, to execute, deliver and
perform their respective obligations under the Guarantees.  The Guarantees have
been duly and validly authorized by the Guarantors and when the Supplemental
Indenture and the Second Supplemental Indenture, as applicable, are duly
executed and delivered by the Original Guarantors and the Target Guarantors,
respectively, in accordance with their respective terms and upon the due
execution, authentication and delivery of the Notes in accordance with the
Indenture and the issuance of the Notes in the sale to the Initial Purchasers
contemplated by this Agreement, will constitute valid and binding obligations of
the Guarantors, enforceable against the Guarantors in accordance with their
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  The Guarantees will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Circular.
 
 
 

--------------------------------------------------------------------------------

 
(r)           The Company and each of the Guarantors have all requisite
corporate, partnership or limited liability company power and authority, as
applicable, to consummate the Transactions and to enter into and perform their
respective obligations under the Transaction Agreements (to the extent a party
thereto) and all necessary corporate, partnership or limited liability company
action, as the case may be, has been taken by the Company and each of the
Guarantors to authorize the making, execution, delivery, performance and
consummation, as the case may be, of the Transactions Agreements.
 
(s)           The Escrow Issuer, the Company and the Guarantors have all
requisite corporate, partnership or limited liability company power, as
applicable, to execute, deliver and perform its respective obligations under
this Agreement.  This Agreement has been duly and validly authorized, executed
and delivered by the Escrow Issuer, the Company and the Guarantors.
 
(t)           The Escrow and Security Agreement has been duly authorized by the
Escrow Issuer, and, when duly executed and delivered in accordance with its
terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Escrow Issuer enforceable against the Escrow Issuer in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether enforcement is sought in a
proceeding in equity or at law).  The Escrow and Security Agreement will conform
to the description thereof in each of the Pricing Disclosure Package and the
Offering Circular.  When executed and delivered in accordance with the terms of
this Agreement, the provisions of the Escrow and Security Agreement will be
effective to grant a valid and enforceable perfected first-priority security
interest, in favor of the Trustee for the benefit of the holders of the Notes,
in the right, title and interest of the Escrow Issuer in the Escrow Account.
 
(u)           The issue and sale of the Notes and the Guarantees, the
consummation of the Transactions pursuant to the Transaction Agreements, the
execution, delivery and performance of the Note Documents and the Transaction
Agreements by the Escrow Issuer, the Company and the Guarantors, as the case may
be, the consummation of the transactions contemplated hereby, the application of
the proceeds from the sale of the Notes as described under “Use of Proceeds” in
each of the Pricing Disclosure Package and the Offering Circular and the
consummation of the transactions contemplated hereby and thereby, will not (i)
conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws (or similar organizational documents) of the Company or any of its
subsidiaries, or (iii) result in any violation of any statute or any judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets, except, with respect to clauses (i) and (iii), conflicts,
violations, breaches, liens, charges or encumbrances that would not reasonably
be expected to have a Material Adverse Effect; subject to, in the case of the
foregoing clauses (i) and (iii) with respect to the Transaction Agreements and
the consummation of the Transactions therein contemplated, the receipt of any
consents, approvals, authorizations, orders, registrations, filings or
qualifications which shall have been obtained or made prior to the closing of
the Transactions contemplated by such Transaction Agreements.
 
 
 

--------------------------------------------------------------------------------

 
(v)           No consent, approval, authorization or order of, or filing,
registration or qualification with any court or governmental agency or body
having jurisdiction over the Escrow Issuer, the Company or the Guarantors or any
of their respective subsidiaries or any of their properties or assets is
required for the issue and sale of the Notes and the Guarantees, the execution,
delivery and performance by the Escrow Issuer, the Company and the Guarantors of
the Note Documents and Transaction Agreements to which each is a party, the
consummation of the transactions contemplated hereby, the application of the
proceeds from the sale of the Notes as described under “Use of Proceeds” in each
of the Pricing Disclosure Package and the Offering Circular and the consummation
of the transactions contemplated hereby and thereby, except for (i) such
consents, approvals, authorizations, orders, filings, registrations or
qualifications as may be required under applicable state or foreign securities
or Blue Sky laws in connection with the purchase and distribution of the Notes
by the Initial Purchasers, (ii) with respect to the Transaction Agreements, the
receipt of any consents, approvals, authorizations, orders, registrations,
filings or qualifications which shall have been obtained or made prior to the
closing of the Transactions contemplated by such Transaction Agreements, and
(iii) with respect to the Acquisition, any consents, approvals, authorizations,
orders, registrations, filings or qualifications the failure of which to receive
would not reasonably be expected to have a Material Adverse Effect.
 
(w)           The historical financial statements of the Company and its
subsidiaries (including the related notes and supporting schedules) included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Circular present fairly in all material respects the financial condition,
results of operations and cash flows of the entities purported to be shown
thereby, at the dates and for the periods indicated, and have been prepared in
conformity with accounting principles generally accepted in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as otherwise stated therein; and the other financial information of the Company
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Circular has been derived from the accounting records of the Company
and its consolidated subsidiaries and presents fairly in all material respects
the information shown thereby.  The historical financial statements of the
Target and its subsidiaries (including the related notes and supporting
schedules) included or incorporated by reference in the Pricing Disclosure
Package and the Offering Circular present fairly in all material respects the
financial condition, results of operations and cash flows of the entities
purported to be shown thereby, at the dates and for the periods indicated, and
have been prepared in conformity with International Financial Reporting
Standards as issued by the International Accounting Standards Board (“IFRS”)
applied on a consistent basis throughout the periods involved, except as
otherwise stated therein; and the other financial information of the Target
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Circular has been derived from the accounting records of the Target and
its consolidated subsidiaries and presents fairly in all material respects the
information shown thereby. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Pricing Disclosure Package
and the Offering Circular fairly present the information called for in all
material respects and have been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
 
 
 

--------------------------------------------------------------------------------

 
(x)           The unaudited pro forma financial statements included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Circular include assumptions that provide a reasonable basis for presenting the
significant effects directly attributable to the transactions and events
described therein, the related unaudited pro forma adjustments give appropriate
effect to those assumptions, and the pro forma adjustments reflect the proper
application of those adjustments to the historical financial statement amounts
in the pro forma financial statements included in the Pricing Disclosure
Package.  The unaudited pro forma financial statements included or incorporated
by reference in the Pricing Disclosure Package have been prepared in accordance
with the Commission’s rules and guidance with respect to unaudited pro forma
financial information.  The unaudited pro forma financial statements set forth
or incorporated by reference in the Pricing Disclosure Package and the Offering
Circular have been prepared on the basis consistent with such historical
financial statements, except for the pro forma adjustments specified therein,
include all material adjustments to the historical financial data required by
Rule 11-02 of Regulation S-X to reflect the Acquisition and related
transactions, and give effect to assumptions made on a reasonable basis and in
good faith present fairly in all material respects the historical and proposed
transactions contemplated by the Pricing Disclosure Package and the Offering
Circular. The other financial information and data included or incorporated by
reference in the Offering Circular, historical and pro forma, are, in all
material respects, accurately presented and prepared on a basis consistent with
such financial statements and the books and records of the Company.
 
(y)           PricewaterhouseCoopers LLP (“PwC”), who have certified certain
financial statements of the Company, whose report appears in the Pricing
Disclosure Package and the Offering Circular or is incorporated by reference
therein and who have delivered an initial letter as referred to in Section
7(f)(A) hereof, are independent registered public accountants with respect to
the Company and its subsidiaries within the meaning of the Securities Act and
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board.  KPMG LLP (“KPMG”), whose reports appear in
the Pricing Disclosure Package and the Offering Circular or are incorporated by
reference and who have delivered initial letters as referred to in Section
7(f)(B) hereof, were independent auditors with respect to MacDermid,
Incorporated and its subsidiaries within the meaning of the Securities Act and
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board during the periods covered by the financial
statements on which they reported contained or incorporated by reference in the
Pricing Disclosure Package and the Offering Circular.  Based solely on its audit
reports of Chemtura Corporation, KPMG, whose reports appear in the Pricing
Disclosure Package and the Offering Circular and who have delivered initial
letters as referred to in Section 7(f)(C) hereof, were independent auditors with
respect to Chemtura Corporation and its subsidiaries within the meaning of the
Securities Act and the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board during the periods
covered by the financial statements on which they reported contained in the
Pricing Disclosure Package and the Offering Circular.  Based solely on its audit
reports of the Target, Ernst & Young ShinNihon LLC (“E&Y”), whose reports appear
in the Pricing Disclosure Package and the Offering Circular and who have
delivered initial letters as referred to in Section 7(f)(D) hereof, were
independent auditors with respect to the Target and its subsidiaries within the
meaning of the Securities Act and the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board during the
periods covered by the financial statements on which they reported contained or
incorporated by reference in the Pricing Disclosure Package and the Offering
Circular.
 
 
 

--------------------------------------------------------------------------------

 
(z)           The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) of the Exchange Act)
appropriate for an “emerging growth company” as permitted under the Jumpstart
Our Business Startup Act (“JOBS Act”) that complies with the requirements of the
Exchange Act and that has been designed by, or under the supervision of, the
Company’s principal executive and principal financial officers, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles in the United States.  The Company
maintains internal accounting controls appropriate for an “emerging growth
company” as permitted under the JOBS Act sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of the Company’s financial statements in conformity with
accounting principles generally accepted in the United States and to maintain
accountability for its assets, (iii) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization, (iv) the
recorded accountability for the Company’s assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Pricing Disclosure Package
and the Offering Circular fairly present the information called for in all
material respects and are prepared in accordance with the Commission's rules and
guidelines applicable thereto.  As of the date of the most recent balance sheet
of the Company and its consolidated subsidiaries reviewed or audited by PwC and
the audit committee of the board of directors of the Company, there were no
material weaknesses in the Company’s internal controls.  Except as disclosed in
the Pricing Disclosure Package and the Offering Circular, to the knowledge of
the Company, there are no material weaknesses in the Target’s internal controls.
 
(aa)           (i) The Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15(e) under the Exchange Act) appropriate for
an “emerging growth company” as permitted under the JOBS Act; (ii) such
disclosure controls and procedures are designed to ensure that the information
required to be disclosed by the Company and its subsidiaries in the reports they
file or submit under the Exchange Act is accumulated and communicated to
management of the Company and its subsidiaries, including their respective
principal executive officers and principal financial officers, as appropriate,
to allow timely decisions regarding required disclosure to be made; and (iii)
such disclosure controls and procedures are effective in all material respects
to perform the functions for which they were established.
 
 
 

--------------------------------------------------------------------------------

 
(bb)           Since the date of the most recent balance sheet of the Company
and its consolidated subsidiaries reviewed or audited by PwC, (i) the Company,
as an “emerging growth company” under the JOBS Act, has not been advised of or
become aware of (A) any significant deficiencies in the design or operation of
internal controls, that would adversely affect the ability of the Company or any
of its subsidiaries to record, process, summarize and report financial data, or
any material weaknesses in internal controls, and (B) fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls of the Company and each of its subsidiaries; and
(ii) there have been no significant changes in internal controls or in other
factors that would significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
 
(cc)            There is and has been no failure on the part of the Company and
any of the Company’s directors or officers, in their capacities as such, to
comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.
 
(dd)           Since the date of the latest audited financial statements
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Circular, except as disclosed in the Pricing Disclosure Package,
neither the Company nor any of its subsidiaries has (i) sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
court or governmental action, order or decree, (ii) issued or granted any
securities other than equity securities granted under employee benefit plans or
other compensation arrangements, (iii) incurred any liability or obligation,
direct or contingent, other than liabilities and obligations that were incurred
in the ordinary course of business, (iv) entered into any transaction not in the
ordinary course of business, and/or (v) declared or paid any dividend on its
capital stock, and since such date, there has not been any change in the capital
stock, partnership or limited liability company interests, as applicable, or
long-term debt or short-term debt of the Company or any of its subsidiaries or
any adverse change, or any development involving a prospective adverse change,
in or affecting the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, management or business of the Company and its
subsidiaries, taken as a whole, in each case except as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.  To the
Company’s knowledge, the Target has not sustained or undergone any change which
would constitute a Company Material Adverse Effect, as such term is defined in
the Acquisition Agreement.
 
(ee)           The Company and each of its subsidiaries has good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which are, individually or in the aggregate,
material to the business of the Company and its subsidiaries, taken as a whole,
in each case free and clear of all liens, encumbrances and defects, except such
liens, encumbrances and defects as are described in the Pricing Disclosure
Package and the Offering Circular and such as do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Company or any of its subsidiaries.  All
assets held under lease by the Company or any of its subsidiaries which are,
individually or in the aggregate, material to the business of the Company and
its subsidiaries, taken as a whole, are held by them under valid, subsisting and
enforceable leases, with such exceptions as do not materially interfere with the
use made and proposed to be made of such assets by the Company or any of its
subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
(ff)           The Company and each of its subsidiaries have such permits,
licenses, patents, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in the Pricing Disclosure Package and the
Offering Circular, except for any of the foregoing that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company and each of its subsidiaries have fulfilled and performed all of its
obligations with respect to the Permits, and no event has occurred that allows,
or after notice or lapse of time would allow, revocation or termination thereof
or results in any other impairment of the rights of the holder or any such
Permits, except for any of the foregoing that would not reasonably be expected
to have a Material Adverse Effect.  Neither the Company nor any of its
subsidiaries has received notice of any revocation or modification of any
material Permits or has any reason to believe that any material Permits will not
be renewed in the ordinary course.
 
(gg)           Except as described in the Pricing Disclosure Package and in the
Offering Circular, the Company and each of its subsidiaries own all right,
title, and interest in or otherwise possess adequate rights to use all patents,
patent applications, trademarks, service marks, trade names, trademark
registrations and applications, service mark registrations and applications,
domain names, mask works, copyright registrations and applications, licenses,
know-how, software, systems and technology (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems,
designs or procedures) (collectively, “Intellectual Property”) necessary for,
used or held for use in, or otherwise exploited in connection with, the conduct
of their respective businesses and have no reason to believe that the conduct of
their respective businesses is infringing, misappropriating, diluting, or
otherwise violating the Intellectual Property of any third-party, and have not
received any notice of any such claim except for any of the foregoing that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as disclosed in the Pricing Disclosure Package and the
Offering Circular, (i) no action, suit, claim, or other proceeding is pending,
or to the Escrow Issuer’s, the Company’s and each Guarantor’s knowledge, is
threatened, alleging that the Company nor any of its subsidiaries is infringing,
misappropriating, diluting, or otherwise violating the Intellectual Property of
any third party, (ii) to the Escrow Issuer’s, the Company’s and each Guarantor’s
knowledge, no third party is infringing, misappropriating, diluting, or
otherwise violating the Company’s or any of its subsidiaries’ Intellectual
Property, (iii) no action, suit, claim, or other proceeding is pending, or to
the Escrow Issuer’s, the Company’s and each Guarantor’s knowledge, is
threatened, challenging the validity, enforceability, scope, registration,
ownership or use of any Intellectual Property of the Company or any of its
subsidiaries (with the exception of office actions in connection with
applications for the registration or issuance of such Intellectual Property),
and the Company is unaware of any facts which form a reasonable basis for any
such claim except in each case as would not reasonably be expected to result
individually or in the aggregate in a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
(hh)           Except as described in the Pricing Disclosure Package, there are
no legal or governmental proceedings pending to which the Company or any of its
subsidiaries are a party or of which any property or assets of the Company or
any of its subsidiaries is the subject that would, in the aggregate, reasonably
be expected to have a Material Adverse Effect.  To the Escrow Issuer’s, the
Company’s and each Guarantor’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or others.
 
(ii)           Neither the Company nor any of its subsidiaries (i) is in
violation of its charter or by-laws (or similar organizational documents), (ii)
is in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant, condition or other obligation contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject, or (iii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (ii) and (iii), to the extent any such
conflict, breach, violation or default would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(jj)           The Company and each of its subsidiaries (i) are, and at all
times prior hereto were, in compliance with all laws, regulations, ordinances,
rules, orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international, foreign,
national, state, provincial, regional, or local authority, relating to
pollution, the protection of human health or safety, the environment, or natural
resources, or to use, handling, storage, manufacturing, transportation, export
or importation of, distribution in commerce of, exposure to, treatment,
discharge, disposal or release of chemical substances or mixtures, hazardous or
toxic substances, biocides, pesticides, food contact chemicals, wastes,
pollutants or contaminants (“Environmental Laws”) applicable to such entity,
which compliance includes, without limitation, obtaining, maintaining and
complying with all permits, registrations, labeling requirements, authorizations
and approvals required by Environmental Laws to conduct their respective
businesses, and (ii) have not received notice or otherwise have knowledge of any
actual or alleged violation of Environmental Laws, or of any actual or potential
liability for or other obligation concerning the presence, disposal or release
of hazardous or toxic substances or wastes, pollutants or contaminants, except
in the case of clause (i) or (ii) where such non-compliance, violation,
liability, or other obligation would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Except as described in the Pricing
Disclosure Package and the Offering Circular, (x) there are no proceedings that
are pending, or known to be contemplated, against the Company or any of its
subsidiaries under Environmental Laws in which a governmental authority is also
a party, other than such proceedings regarding which it is reasonably believed
no monetary sanctions of $100,000 or more will be imposed, (y) the Escrow
Issuer, the Company and the Guarantors are not aware of any issues regarding
compliance with Environmental Laws, including any pending or proposed
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that would reasonably be expected to have a Material Adverse
Effect, and (z) none of the Company and its subsidiaries anticipates material
capital expenditures relating to Environmental Laws.
 
 
 

--------------------------------------------------------------------------------

 
(kk)           The Company and each of its subsidiaries has filed all federal,
state, local and foreign tax returns required to be filed through the date
hereof, subject to permitted extensions, and have paid all taxes due except
where such failure would not reasonably be expected to have a Material Adverse
Effect, and no tax deficiency has been determined adversely to the Company or
any of its subsidiaries, nor do the Escrow Issuer, the Company or any Guarantor
have any knowledge of any tax deficiencies that have been, or would reasonably
be expected to be asserted against the Company and each of its subsidiaries,
that would, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
 
(ll)           Neither the Company nor any of its subsidiaries is, and as of the
Closing Date and after giving effect to the offer and sale of the Notes and the
application of the proceeds therefrom as described under “Use of Proceeds” in
each of the Pricing Disclosure Package and the Offering Circular and the
consummation of the Transactions as such Transactions are described in the
Pricing Disclosure Package and the Offering Circular will be, (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended (the “Investment Company
Act”), and the rules and regulations of the Commission thereunder, or (ii) a
“business development company” (as defined in Section 2(a)(48) of the Investment
Company Act).
 
(mm)            The Escrow Issuer, the Company, the Guarantors and their
respective affiliates have not taken, directly or indirectly, any action
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Escrow Issuer, the Company or the Guarantors in connection with
the offering of the Notes.
 
(nn)           Neither the Company nor any of its subsidiaries, nor, to the
knowledge of the Escrow Issuer, the Company or the Guarantors, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its subsidiaries, has in the course of its actions for, or
on behalf of the Company or any of its subsidiaries (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official, “foreign official” (as
defined in the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”)) or employee from
corporate funds; (iii) violated or is in violation of any provision of the FCPA,
U.K. Bribery Act 2010, as amended, or any other applicable anti-bribery statute
or regulation; or (iv) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any domestic government official, foreign
official or employee; and the Company and its subsidiaries and, to the knowledge
of the Escrow Issuer, the Company or the Guarantors, the Company’s affiliates
have conducted their respective businesses in compliance with the FCPA, U.K.
Bribery Act 2010, and all other applicable anti-bribery statutes and
regulations, and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
 
 
 

--------------------------------------------------------------------------------

 
(oo)           The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Escrow Issuer, the Company or the Guarantors, threatened.
 
(pp)           (i) Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Escrow Issuer, the Company or the Guarantors, any director,
officer, agent, employee or affiliate of the Company or any of its subsidiaries
(A) is currently subject to or the target of any sanctions administered or
enforced by the Office of Foreign Assets Control of the U.S. Treasury
Department, the U.S. Department of State, the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”); or (B) except for, with respect to the
Target and its subsidiaries only, the Disclosed Matters (as defined below), is
located, organized or resident in a country that is the subject of Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan, and Syria); (ii)
the Escrow Issuer, the Company and the Guarantors will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person, or
in any country or territory, that currently is the subject or target of
Sanctions or in any other manner by the Company or any of its subsidiaries  or,
to the knowledge of the Escrow Issuer, the Company or the Guarantors, by any
other person that will result in a violation by any person (including any person
participating in the transaction whether as an underwriter, advisor, investor or
otherwise) of Sanctions; (iii) except for, with respect to the Target and its
subsidiaries only, the Disclosed Matters, the Company and its subsidiaries have
not knowingly engaged in for the past five years, are not now knowingly engaged
in, and will not engage in, any dealings or transactions with any individual or
entity, or in any country or territory, that at the time of the dealing or
transaction is or was the subject or target of Sanctions; and (iv) immediately
following the Acquisition, the Company and its subsidiaries will not engage in
any dealings or transactions with any individual or entity, or in any country or
territory, that at the time of the dealing or transaction is the subject or
target of Sanctions.  As used herein, “Disclosed Matters” means those matters
disclosed in Schedule 5.27 of the Disclosure Letter (as defined in the
Acquisition Agreement) to, and Section 7.21 of, the Acquisition Agreement, in
each case, as in effect on October 20, 2014.
 
(qq)           To the knowledge of the Company, the representations and
warranties of the Target contained in Article 5 of the Acquisition Agreement (as
qualified therein and in the disclosure schedules thereto) were, as of the date
of the Acquisition Agreement, and are, as of the date hereof, true and accurate
in all material respects. To the knowledge of the Company, the Target was not,
as of the date of the Acquisition Agreement, and is not, as of the date hereof,
in default or breach, and no event has occurred that, with notice or lapse of
time or both, would constitute such default or breach, of the due performance or
observance of any term, agreement, covenant or condition contained in the
Acquisition Agreement, in each case except to the extent that such default or
breach would not reasonably be expected to have a material adverse effect on
the  business, properties, financial condition, results of operations or
prospects of the Target or on the ability of the Target to consummate the
Acquisition.
 
 
 

--------------------------------------------------------------------------------

 
(rr)           (i) The section entitled “Management’s Discussion and Analysis of
Financial Condition and Results of Operations – Significant Accounting Policies
and Critical Estimates” set forth or incorporated by reference in the
Preliminary Offering Circular contained in the Pricing Disclosure Package and
the Offering Circular accurately and fully describes in all material respects
(a) the accounting policies that the Company believes are the most important in
the portrayal of the Company’s financial condition and results of operations and
that require management’s most difficult, subjective or complex judgments; (b)
the judgments and uncertainties affecting the application of critical accounting
policies; and (c) the likelihood that materially different amounts would be
reported under different conditions or using different assumptions and an
explanation thereof; (ii) the section entitled “CAS Management’s Discussion of
Operations and Cash Flows – Critical Accounting Policies” set forth or
incorporated by reference in the Preliminary Offering Circular contained in the
Pricing Disclosure Package and the Offering Circular accurately and fully
describes in all material respects (a) the accounting policies that the Company
believes are the most important in the portrayal of the Chemtura AgroSolutions
business’ financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments; (b) the judgments
and uncertainties affecting the application of critical accounting policies; and
(c) the likelihood that materially different amounts would be reported under
different conditions or using different assumptions and an explanation thereof;
and (iii) the section entitled “Arysta Management’s Discussion and Analysis of
Financial Condition and Results of Operations – Critical Accounting Policies”
set forth or incorporated by reference in the Preliminary Offering Circular
contained in the Pricing Disclosure Package and the Offering Circular accurately
and fully describes in all material respects (a) the accounting policies that
the Company and the Target believe are the most important in the portrayal of
the Target’s financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments; (b) the judgments
and uncertainties affecting the application of critical accounting policies; and
(c) the likelihood that materially different amounts would be reported under
different conditions or using different assumptions and an explanation thereof.
 
(ss)           There are no contracts or other documents that would be required
to be described in a registration statement filed under the Securities Act or
filed as exhibits to a registration statement of the Company pursuant to Item
601(10) of Regulation S-K that have not been described in the Pricing Disclosure
Package and the Offering Circular.  The statements made in the Pricing
Disclosure Package and the Offering Circular, insofar as they purport to
constitute summaries of the terms of the contracts and other documents that are
so described, constitute accurate summaries of the terms of such contracts and
documents in all material respects.  Neither the Escrow Issuer, the Company nor
any Guarantor has any knowledge that any other party to any such contract or
other document has any intention not to render full performance as contemplated
by the terms thereof.
 
(tt)           No relationship, direct or indirect, that would be required to be
described in a registration statement of the Escrow Issuer or the Company
pursuant to Item 404 of Regulation S-K, exists between or among the Escrow
Issuer, the Company or any Guarantor and their respective subsidiaries, on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Escrow Issuer, the Company or any Guarantor and their respective
subsidiaries, on the other hand, that has not been described in the Pricing
Disclosure Package and the Offering Circular.
 
 
 

--------------------------------------------------------------------------------

 
(uu)           No labor disturbance by or dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Escrow
Issuer, the Company or any Guarantor, is imminent that would reasonably be
expected to have a Material Adverse Effect.
 
(vv)           None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Notes), will violate or result in a violation of Section 7 of the Exchange Act,
or any regulation promulgated thereunder, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.
 
(ww)           The Company and each of its subsidiaries carry, or are covered
by, insurance from insurers of recognized financial responsibility in such
amounts and covering such risks as the Escrow Issuer, the Company and each
Guarantor believes, is adequate for the conduct of their respective businesses
and the value of their respective properties and as, to the Escrow Issuer, the
Company’s or any Guarantor’s knowledge, is customary for companies engaged in
similar businesses in similar industries.  All policies of insurance of the
Company and its subsidiaries are in full force and effect; the Company and each
of its subsidiaries are in compliance with the terms of such policies in all
material respects; and neither the Company nor any of its subsidiaries has
received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance.  There are no claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any such subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.
 
(xx)           The Escrow Issuer and the Company have not taken any action or
omitted to take any action (such as issuing any press release relating to any
Notes without an appropriate legend) which may result in the loss by any of the
Initial Purchasers of the ability to rely on any stabilization safe harbor
provided by the Financial Services Authority under the Financial Services and
Markets Act 2000 (the “FSMA”).
 
(yy)            (i) Each “employee benefit plan” (within the meaning of Section
3(3) of the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for
which the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) would have any liability (each a “Plan”) has been maintained in
compliance with its terms and with the requirements of all applicable statutes,
rules and regulations including ERISA and the Code; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) with respect to each
Plan subject to Title IV of ERISA (A) no “reportable event” (within the meaning
of Section 4043(c) of ERISA) has occurred or is reasonably expected to occur,
(B) no “accumulated funding deficiency” (within the meaning of Section 302 of
ERISA or Section 412 of the Code), whether or not waived, has occurred or is
reasonably expected to occur, (C) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan), and (D) neither
the Company or any member of its Controlled Group has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(c)(3) of
ERISA); and (iv) each Plan that is intended to be qualified under Section 401(a)
of the Code is so qualified and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification, except in the
case of clauses (i) through (iv) as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
(zz)           No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock or other ownership interests,
from repaying to the Company, any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company, or any other subsidiary of the Company, except as described in the
Pricing Disclosure Package and the Offering Circular.
 
(aaa)           The statistical and market-related data included or incorporated
by reference in the Pricing Disclosure Package and the Offering Circular are
based on or derived from sources that the Company believes to be reliable in all
material respects.
 
(bbb)           On and immediately after (i) the Closing Date, and (ii) the
Effective Date, each of the Escrow Issuer, the Company and the Guarantors (after
giving effect to the issuance of the Notes, the application of the proceeds
therefrom and the consummation of the Transactions, each as described in the
Pricing Disclosure Package and the Offering Circular), when taken together (the
“Consolidated Entity”), will be Solvent.  As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
Consolidated Entity are not less than the total amount required to pay the
probable liabilities of the Consolidated Entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured, (ii) the Consolidated Entity is able to realize upon its assets and pay
its debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (iii) assuming the sale
of the Notes as contemplated by this Agreement, the Pricing Disclosure Package
and the Offering Circular and the Company’s entry into the Transaction
Agreements, the Consolidated Entity is not incurring debts or liabilities beyond
its ability to pay as such debts and liabilities mature, (iv) the Consolidated
Entity is not engaged in any business or transaction, and is not about to engage
in any business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Company is engaged, and (v) neither the
Company nor any Guarantor is a defendant in any civil action that would result
in a judgment that the Company or such Guarantor is or would become unable to
satisfy. In computing the amount of such contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
 
 

--------------------------------------------------------------------------------

 
(ccc)           Except as described in the Pricing Disclosure Package, there are
no contracts, agreements or understandings between the Escrow Issuer, the
Company, any Guarantor and any person granting such person the right to require
the Escrow Issuer, the Company or any Guarantor to file a registration statement
under the Securities Act with respect to any securities of the Escrow Issuer,
the Company or any Guarantor owned or to be owned by such person or to require
the Escrow Issuer, the Company or any Guarantor to include such securities in
any securities being registered pursuant to any other registration statement
filed by the Escrow Issuer, the Company or any Guarantor under the Securities
Act.
 
(ddd)           Neither the Company nor any of its subsidiaries is a party to
any contract, agreement or understanding with any person (other than in
connection with this Agreement or the financing transactions described in the
Offering Circular) that would give rise to a valid claim against any of them or
the Initial Purchasers for a brokerage commission, finder’s fee or like payment
in connection with the offering and sale of the Notes.
 
(eee)           Neither the Company nor any of its subsidiaries is in violation
of or has received notice of any violation with respect to any federal or state
law relating to discrimination in the hiring, promotion or pay of employees, nor
any applicable federal or state wage and hour laws, nor any state law precluding
the denial of credit due to the neighborhood in which a property is situated,
the violation of any of which would reasonably be expected to have a Material
Adverse Effect.
 
(fff)           The statements set forth in each of the Pricing Disclosure
Package and the Offering Circular under the caption “Description of Notes,”
insofar as they purport to constitute a summary of the terms of the Notes and
the Guarantees and under the captions “Certain Material U.S. Federal Income Tax
Considerations,” “Certain European Union Tax Considerations,” “Our
Business—Government and Environmental Regulation” and “Description of Other
Indebtedness”, insofar as they purport to summarize the provisions of the laws
and documents referred to therein, are accurate summaries in all material
respects.
 
Any certificate signed by any officer of the Escrow Issuer, the Company, or a
Guarantor and delivered to the Representative or counsel for the Initial
Purchasers in connection with the offering of the Notes shall be deemed a
representation and warranty by the Escrow Issuer, the Company, or such
Guarantor, jointly and severally, as to matters covered thereby, to each Initial
Purchaser.
 
3.           Purchase of the Notes by the Initial Purchasers, Agreements to
Sell, Purchase and Resell.
 
(a)           The Escrow Issuer, the Company and the Guarantors, jointly and
severally, hereby agree, on the basis of the representations, warranties,
covenants and agreements of the Initial Purchasers contained herein and subject
to all the terms and conditions set forth herein, to issue and sell to the
Initial Purchasers and, upon the basis of the representations, warranties and
agreements of the Escrow Issuer, the Company and the Guarantors herein contained
and subject to all the terms and conditions set forth herein, each Initial
Purchaser agrees, severally and not jointly, to purchase from the Escrow Issuer,
at a purchase price equal to  101.000% of the principal amount thereof, of the
total principal amount of Notes set forth opposite the name of such Initial
Purchaser in Schedule I hereto.  The Escrow Issuer shall not be obligated to
deliver any of the securities to be delivered hereunder except upon payment for
all of the securities to be purchased as provided herein.
 
 
 

--------------------------------------------------------------------------------

 
(b)           In consideration of the agreement by the Initial Purchasers to
severally subscribe and pay for the Notes as aforesaid, the Company shall pay to
the Initial Purchasers a combined management, underwriting and selling
commission of 1.750% (the “Fee”) of the aggregate principal amount of the Notes
in U.S. Dollars, as set forth in Schedule I hereto, on the Effective Date.  If
the Effective Date does not occur prior to the Outside Date, the Fee shall not
be paid to the Initial Purchasers, however, the Company shall nonetheless pay or
reimburse all costs and expenses of the Initial Purchasers or otherwise that the
Company and the Guarantors have agreed to pay including but not limited to costs
and expenses pursuant to Section 6 hereof and the reasonable fees and expenses
of the Initial Purchasers’ legal counsel (including Latham & Watkins LLP).
 
(c)           Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to the Issuer that it will offer the Notes for sale upon
the terms and conditions set forth in this Agreement and in the Pricing
Disclosure Package.  Each of the Initial Purchasers, severally and not jointly,
hereby represents and warrants to, and agrees with, the Issuer, on the basis of
the representations, warranties and agreements of the Issuer and the Guarantors,
that such Initial Purchaser: (i) is a QIB with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes; (ii) is purchasing the Notes pursuant
to a private sale exemption from registration under the Securities Act; (iii) in
connection with the Exempt Resales, will solicit offers to buy the Notes only
from, and will offer to sell the Notes only to, the Eligible Purchasers in
accordance with this Agreement and on the terms contemplated by the Pricing
Disclosure Package; and (iv) will not offer or sell the Notes, nor has offered
or sold the Notes or otherwise engaged in, any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) and will not engage in any directed selling efforts within the meaning of
Rule 902 under the Securities Act, in connection with the offering of the
Notes.  The Initial Purchasers have advised the Escrow Issuer and the Company
that they will offer the Notes to Eligible Purchasers at a price initially equal
to 101.000% of the principal amount thereof, plus accrued interest, if any, from
the date of issuance of the Notes.  Such price to Eligible Purchasers may be
changed by the Initial Purchasers at any time without notice.
 
(d)           The Initial Purchasers have not nor, prior to the later to occur
of (A) the Closing Date and (B) completion of the distribution of the Notes,
will not, use, authorize use of, refer to or distribute any material in
connection with the offering and sale of the Notes other than (i) the
Preliminary Offering Circular, the Pricing Disclosure Package, the Offering
Circular, (ii) any written communication that contains either (x) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (y)
“issuer information” that was included (including through incorporation by
reference) in the Preliminary Offering Circular or any Free Writing Offering
Document listed on Schedule IV hereto, (iii) the Free Writing Offering Documents
listed on Schedule IV hereto, (iv) any written communication prepared by such
Initial Purchaser and approved by the Company in writing, or (v) any written
communication relating to or that contains the terms of the Notes and/or other
information that was included (including through incorporation by reference) in
the Preliminary Offering Circular, the Pricing Disclosure Package or the
Offering Circular.
 
 
 

--------------------------------------------------------------------------------

 
Each of the Initial Purchasers understands that the Escrow Issuer, the Company
and the Guarantors and, for purposes of the opinions to be delivered to the
Initial Purchasers pursuant to Sections 7(c), 7(d) and 7(e) hereof, counsel to
the Escrow Issuer, counsel to the Company, counsel to the Guarantors and counsel
to the Initial Purchasers, will rely upon the accuracy and truth of the
foregoing representations, warranties and agreements, and the Initial Purchasers
hereby consent to such reliance.
 
4.           Delivery of the Notes and Payment Therefor.
 
(a)           Delivery to the Initial Purchasers of and payment for the Notes
shall be made at the office of Latham & Watkins LLP, 885 Third Avenue, New York,
New York 10022-4834, at 10:00 A.M., New York City time, on February 2, 2015 (the
“Closing Date”).  The place of closing for the Notes and the Closing Date may be
varied by agreement between the Initial Purchasers and the Company.
 
(b)           Certificates for the Notes shall be in such denominations ($2,000
or integral multiples of $1,000 in excess thereof) and registered in book-entry
form to Cede & Co., as nominee of The Depository Trust Company (“DTC”), at least
one full business day before the Closing Date. The certificates representing the
Notes shall be made available for examination and packaging by the Initial
Purchasers in New York, New York not later than 10:00 A.M., local time, on the
last business day prior to the Closing Date.
 
5.           Agreements of the Escrow Issuer, the Company and the
Guarantors.  The Escrow Issuer, the Company and each of the Guarantors, jointly
and severally, agree with each of the Initial Purchasers as follows:
 
(a)           The Escrow Issuer, the Company and the Guarantors will furnish to
the Initial Purchasers, without charge, within one business day of the date of
the Offering Circular, such number of copies of the Offering Circular as may
then be amended or supplemented as they may reasonably request.
 
(b)           The Escrow Issuer, the Company and the Guarantors will prepare the
Offering Circular in a form approved by the Initial Purchasers and will not make
any amendment or supplement to the Pricing Disclosure Package or to the Offering
Circular of which the Initial Purchasers shall not previously have been advised
or to which they shall reasonably object after being so advised provided, that
this clause shall not apply to any filing by the Company of any Annual Report on
Form 10-K, Quarterly Report on Form 10-Q or Current Report on Form 8-K with
respect to matters unrelated to the Notes or the offering.
 
(c)           The Escrow Issuer, the Company and each of the Guarantors consents
to the use of the Pricing Disclosure Package and the Offering Circular in
accordance with the securities or Blue Sky laws of the jurisdictions in which
the Notes are offered by the Initial Purchasers and by all dealers to whom Notes
may be sold, in connection with the offering and sale of the Notes.
 
 
 

--------------------------------------------------------------------------------

 
(d)           If, at any time prior to completion of the distribution of the
Notes by the Initial Purchasers to Eligible Purchasers, any event occurs or
information becomes known that, in the judgment of the Escrow Issuer, the
Company or any of the Guarantors or in the opinion of counsel for the Initial
Purchasers, should be set forth in the Pricing Disclosure Package or the
Offering Circular so that the Pricing Disclosure Package or the Offering
Circular, as then amended or supplemented, does not include any untrue statement
of material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it is necessary to supplement or amend the Pricing
Disclosure Package or the Offering Circular in order to comply with any law, the
Escrow Issuer, the Company and the Guarantors will forthwith prepare an
appropriate supplement or amendment thereto, and will expeditiously furnish to
the Initial Purchasers and dealers a reasonable number of copies thereof.
 
(e)           None of the Escrow Issuer, the Company or any Guarantor will make
any offer to sell or solicitation of an offer to buy the Notes that would
constitute a Free Writing Offering Document without the prior consent of the
Representative, which consent shall not be unreasonably withheld or delayed.  If
at any time following issuance of a Free Writing Offering Document any event
occurred or occurs as a result of which such Free Writing Offering Document
conflicts with the information in the Preliminary Offering Circular, the Pricing
Disclosure Package or the Offering Circular or, when taken together with the
information in the Preliminary Offering Circular, the Pricing Disclosure Package
or the Offering Circular, includes an untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances then prevailing, not misleading, as
promptly as practicable after becoming aware thereof, the Company will give
notice thereof to the Initial Purchasers through the Representative and, if
requested by the Representative, will prepare and furnish without charge to each
Initial Purchaser a Free Writing Offering Document or other document which will
correct such conflict, statement or omission.
 
(f)           Promptly from time to time to take such action as the Initial
Purchasers may reasonably request to qualify the Notes for offering and sale
under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers may request and to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the distribution of the Notes; provided that in
connection therewith none of the Escrow Issuer, the Company or any of the
Guarantors shall be required to (i) qualify as foreign corporations in any
jurisdiction in which they would not otherwise be required to so qualify, (ii)
file a general consent to service of process in any such jurisdiction, or (iii)
subject themselves to taxation in any jurisdiction in which they would not
otherwise be subject.
 
(g)           For a period commencing on the date hereof and ending on the 60th
day after the date of the Offering Circular, the Escrow Issuer, the Company and
the Guarantors agree not to, directly or indirectly, (i) offer for sale, sell,
or otherwise dispose of (or enter into any transaction or device that is
designed to, or would be expected to, result in the disposition by any person at
any time in the future of) any debt securities of the Escrow Issuer or the
Company substantially similar to the Notes or securities convertible into or
exchangeable for such debt securities of the Escrow Issuer or the Company, as
applicable, or sell or grant options, rights or warrants with respect to such
debt securities of the Escrow Issuer or the Company or securities convertible
into or exchangeable for such debt securities of the Escrow Issuer or the
Company, as applicable, (ii) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such debt securities of the Escrow Issuer or
the Company, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of debt securities of the Escrow Issuer or the
Company, as applicable, or other securities, in cash or otherwise, (iii) file or
cause to be filed a registration statement, including any amendments, with
respect to the registration of debt securities of the Escrow Issuer or the
Company substantially similar to the Notes or securities convertible,
exercisable or exchangeable into debt securities of the Escrow Issuer or the
Company, as applicable, or (iv) publicly announce an offering of any debt
securities of the Escrow Issuer or the Company substantially similar to the
Notes or securities convertible or exchangeable into such debt securities, in
each case without the prior written consent of the Representatives, on behalf of
the Initial Purchasers.
 
 
 

--------------------------------------------------------------------------------

 
(h)           The Escrow Issuer, the Company and the Guarantors will apply the
net proceeds from the sale of the Notes to be sold by it hereunder substantially
in accordance with the description set forth in the Pricing Disclosure Package
and the Offering Circular under the caption “Use of Proceeds.”
 
(i)           The Escrow Issuer, the Company, the Guarantors and their
respective affiliates will not take, directly or indirectly, any action designed
to or that has constituted or that reasonably would be expected to cause or
result in the stabilization or manipulation of the price of any security of the
Escrow Issuer, the Company or the Guarantors in connection with the offering of
the Notes.
 
(j)           The Escrow Issuer, the Company and the Guarantors will use their
commercially reasonable efforts to permit the Notes to be eligible for clearance
and settlement through DTC.
 
(k)           Until the second anniversary of the Closing Date, the Escrow
Issuer, the Company and the Guarantors will not, and will not permit any of
their respective affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Notes that have been acquired by any of them, except for
Notes purchased by the Escrow Issuer, the Company, the Guarantors or any of
their respective affiliates and resold in a transaction registered under the
Securities Act.
 
(l)           The Escrow Issuer, the Company and the Guarantors agree not to
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in the Securities Act) that would be integrated with
the sale of the Notes in a manner that would require the registration under the
Securities Act of the sale to the Initial Purchasers or the Eligible Purchasers
of the Notes.
 
(m)           In connection with any offer or sale of the Notes, the Escrow
Issuer, the Company and the Guarantors will not engage, and will cause their
respective affiliates and any person acting on their behalf (other than, in any
case, the Initial Purchasers and any of their affiliates, as to whom the Escrow
Issuer, the Company and the Guarantors make no covenant) not to engage (i) in
any form of general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) or any public offering within the meaning of
Section 4(a)(2) of the Securities Act in connection with any offer or sale of
the Notes and/or (ii) in any directed selling effort with respect to the Notes
within the meaning of Regulation S, and to comply with the offering restrictions
requirement of Regulation S.
 
 
 

--------------------------------------------------------------------------------

 
(n)           The Escrow Issuer, the Company and the Guarantors agree to comply
with all terms and conditions of the agreements set forth in the representation
letters of the Escrow Issuer, the Company and the Guarantors to DTC for “book
entry” transfer.
 
(o)           The Escrow Issuer, the Company and the Guarantors will do and
perform all things required or necessary to be done and performed under this
Agreement by them prior to the Closing Date, and to satisfy all conditions
precedent to the Initial Purchasers’ obligations hereunder to purchase the
Notes.
 
(p)           On the Effective Date, the Company and the Guarantors shall (i)
cause Kane Kessler, P.C. to furnish to the Initial Purchasers its written
opinion, as counsel to the Company and the Guarantors, addressed to the Initial
Purchasers and dated the Effective Date, in form and substance reasonably
satisfactory to the Initial Purchasers, substantially in the form of Exhibit A-2
hereto; (ii) cause each of (A) Shuttleworth & Ingersoll P.L.C., local counsel
for the Guarantors organized in Iowa, (B) Carmody Torrance Sandak & Hennessey
LLP, local counsel for the Guarantors organized in Connecticut, (C) Woods Fuller
Shultz & Smith P.C., local counsel for the Guarantors organized in South Dakota,
(D) K&L Gates LLP, local counsel for the Guarantors organized in Illinois,
Massachusetts and Texas, and (E) K&L Gates LLP, tax counsel to the Company, to
furnish to the Initial Purchasers its written opinion, as counsel to the
respective entities described above, addressed to the Initial Purchasers and
dated the Effective Date, in form and substance reasonably satisfactory to the
Initial Purchasers, substantially in the form of Exhibit A-4 hereto; and (iii)
deliver to the Initial Purchasers customary closing certificates of a secretary
(or other comparable officer of the Company and Guarantors) relating to such
matters as the Initial Purchasers may reasonably request.
 
(q)           On the Effective Date, the Fee shall have been paid in accordance
with Section 3 hereof.
 
(r)           Prior to the expiration of the Target Guarantor Effective Time (as
defined below), each Target Guarantor shall have (i) together with the Company
and the Original Guarantors, executed and delivered the Second Supplemental
Indenture, (ii) transferred all of its assets to the Company or a Guarantor or
(iii) merged with and into a Guarantor ((i)–(iii), each a “Target Guarantee
Event” and collectively, the “Target Guarantee Events”), and the Initial
Purchasers shall have received reasonably satisfactory evidence of each Target
Guarantee Event for each respective Target Guarantor, including a certificate
executed by an authorized representative of the Company and/or a Guarantor
certifying to the authorized and completed Target Guarantee Event, as well as
such other documentation reasonably requested by the Initial Purchasers,
including but not limited to, an electronic copy of the executed Second
Supplemental Indenture, executed legal opinions delivered to the Trustee in
accordance with the provisions of the Indenture, bills of sale, transfer
agreements, acquisition agreements (including any amendments thereto) and any
customary closing certificates of a secretary (or other comparable authorized
representative).  For purposes of this Agreement, “Target Guarantor Effective
Time” shall mean (i) within 90 days of the Effective Date or (ii) such longer
period as may otherwise be determined by the Initial Purchasers in their sole
discretion.
 
 
 

--------------------------------------------------------------------------------

 
6.           Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Escrow Issuer,
the Company and each of the Guarantors, jointly and severally, agree to pay all
expenses, costs, fees and taxes incident to and in connection with: (a) the
preparation, printing, filing and distribution of the Preliminary Offering
Circular, the Pricing Disclosure Package and the Offering Circular (including,
without limitation, financial statements and exhibits and one or more versions
of the Preliminary Offering Circular and the Offering Circular for distribution
in Canada, including in the form of a Canadian “wrapper”) and all amendments and
supplements thereto (including the fees, disbursements and expenses of the
Escrow Issuer’s, the Company’s and the Guarantors’ accountants and counsel, but
not, however, legal fees and expenses of the Initial Purchasers’ counsel
incurred in connection therewith); (b) the preparation, printing (including,
without limitation, word processing and duplication costs) and delivery of this
Agreement, the Indenture, the Escrow and Security Agreement, all Blue Sky
memoranda and all other agreements, memoranda, correspondence and other
documents printed and delivered in connection therewith and with the Exempt
Resales (but not, however, legal fees and expenses of the Initial Purchasers’
counsel incurred in connection with any of the foregoing other than fees of such
counsel plus reasonable disbursements incurred in connection with the
preparation, printing and delivery of such Blue Sky memoranda); (c) the issuance
and delivery by the Issuer of the Notes and by the Guarantors of the Guarantees,
the sale of the Notes and the Guarantees to, and the resale thereof by, the
Initial Purchasers, and any taxes payable in connection therewith; (d) the
qualification of the Notes for offer and sale under the securities or Blue Sky
laws of the several states and any foreign jurisdictions as the Initial
Purchasers may designate (including, without limitation, the reasonable fees and
disbursements of the Initial Purchasers’ counsel relating to such
qualification); (e) the furnishing of such copies of the Preliminary Offering
Circular, the Pricing Disclosure Package and the Offering Circular, and all
amendments and supplements thereto, as may be reasonably requested for use in
connection with the Exempt Resales; (f) the preparation of certificates for the
Notes (including, without limitation, printing and engraving thereof); (g) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel for the Initial Purchasers); (h) the rating of the Notes;
(i) the obligations of the Trustee, any agent of the Trustee and the counsel for
the Trustee in connection with the Indenture, the Notes, the Guarantees and the
Escrow and Security Agreement; (j) the performance by the Escrow Issuer, the
Company and the Guarantors of their other obligations under this Agreement; and
(k) all travel expenses (provided that the Escrow Issuer, Company and the
Guarantors shall only be required to pay 50% of the expenses related to
chartered aircraft) of each Initial Purchaser and the Company’s officers and
employees and any other expenses of each Initial Purchaser and the Company in
connection with attending or hosting meetings with prospective purchasers of the
Notes, and expenses associated with any electronic road show.
 
7.           Conditions to Initial Purchasers’ Obligations.  The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, of the representations and
warranties of the Escrow Issuer, the Company and Guarantors contained herein, to
the performance by the Escrow Issuer, the Company and the Guarantors of their
respective obligations hereunder, and to each of the following additional terms
and conditions:
 
 
 

--------------------------------------------------------------------------------

 
(a)           The Initial Purchasers shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Pricing Disclosure Package,
any Free Writing Offering Document or the Offering Circular, or any amendment or
supplement thereto, contains an untrue statement of a fact which, in the opinion
of Latham & Watkins LLP, counsel for the Initial Purchasers, is material or
omits to state a fact which, in the opinion of such counsel, is material and is
necessary to make the statements therein, in the light of the circumstances then
prevailing, not misleading.
 
(b)           All corporate proceedings and other legal matters incident to the
authorization, form and validity of the Note Documents, the Pricing Disclosure
Package and the Offering Circular, and all other legal matters relating to this
Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Initial Purchasers, and
the Escrow Issuer, the Company and the Guarantors shall have furnished to such
counsel all documents and information that they may reasonably request to enable
them to pass upon such matters.
 
(c)           On the Closing Date, Kane Kessler, P.C. shall have furnished to
the Initial Purchasers its written opinion, as counsel to the Escrow Issuer, the
Company and the Guarantors, addressed to the Initial Purchasers and dated the
Closing Date, in form and substance reasonably satisfactory to the Initial
Purchasers, substantially in the form of Exhibit A-1 hereto.
 
(d)           On the Closing Date, the Initial Purchasers will have received the
written opinion of (a) Shuttleworth & Ingersoll P.L.C., local counsel for the
Guarantors organized in Iowa, (b) Carmody Torrance Sandak & Hennessey LLP, local
counsel for the Guarantors organized in Connecticut, (c) Woods Fuller Shultz &
Smith P.C., local counsel for the Guarantors organized in South Dakota, (d) K&L
Gates LLP, local counsel for the Guarantors organized in Illinois, Massachusetts
and Texas, and (e) K&L Gates LLP, tax counsel to the Escrow Issuer and the
Company, each addressed to the Initial Purchasers and dated the Closing Date,
each in form and substance reasonably satisfactory to the Initial Purchasers.
substantially in the form of Exhibit A-3 hereto.
 
(e)           The Initial Purchasers shall have received from Latham & Watkins
LLP, counsel for the Initial Purchasers on the Closing Date such opinion or
opinions and negative assurance letter, dated the Closing Date, with respect to
the issuance and sale of the Notes, the Pricing Disclosure Package, the Offering
Circular and other related matters as the Initial Purchasers may reasonably
require, and the Escrow Issuer and the Company shall have furnished to such
counsel such documents and information as such counsel reasonably requests for
the purpose of enabling them to pass upon such matters.
 
(f)           (A) At the time of execution of this Agreement, the Initial
Purchasers shall have received from PwC a letter, in form and substance
satisfactory to the Initial Purchasers, addressed to the Initial Purchasers and
dated the date hereof (i) confirming that they are independent public
accountants with respect to the Company and its subsidiaries within the meaning
of the Securities Act and the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and (ii)
stating, as of the date hereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Pricing Disclosure Package, as of a date not more
than three days prior to the date hereof), the conclusions and findings of such
firm with respect to such financial information and (iii) covering such other
matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.
 
 
 

--------------------------------------------------------------------------------

 
(B) At the time of execution of this Agreement, the Initial Purchasers shall
have received from KPMG a letter, in form and substance satisfactory to the
Initial Purchasers, addressed to the Initial Purchasers and dated the date
hereof (i) confirming that they were independent auditors with respect to
MacDermid, Incorporated within the meaning of the Securities Act and the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board until the Company filed its annual report on
Form 10-K for the year ended December 31, 2013 and are in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X of the Commission and (ii) stating, as of the date hereof
(or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Pricing Disclosure Package, as of a date not more than three days prior to the
date hereof), the conclusions and findings of such firm with respect to such
financial information and (iii) covering such other matters as are ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings.
 
(C) At the time of execution of this Agreement, the Initial Purchasers shall
have received from KPMG a letter, in form and substance satisfactory to the
Initial Purchasers, addressed to the Initial Purchasers and dated the date
hereof (i) confirming that they are independent auditors with respect to the
Chemtura AgroSolutions business of Chemtura Corporation, and its subsidiaries
(collectively, “CAS”) within the meaning of the Securities Act and the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Pricing
Disclosure Package, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to such
financial information and (iii) covering such other matters as are ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings.
 
(D) At the time of execution of this Agreement, the Initial Purchasers shall
have received from E&Y a letter, in form and substance satisfactory to the
Initial Purchasers, addressed to the Initial Purchasers and dated the date
hereof (i) confirming that they are independent auditors with respect to the
Target and its subsidiaries within the meaning of the Securities Act and the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Pricing
Disclosure Package, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to such
financial information and (iii) covering such other matters as are ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings.
 
 
 

--------------------------------------------------------------------------------

 
(g)           With respect to each of the letters of PwC, KPMG and E&Y referred
to in (A), (B), (C) and (D) of the preceding paragraph (f) and delivered to the
Initial Purchasers concurrently with the execution of this Agreement (the
“initial letter”), the Company shall have furnished to the Initial Purchasers a
“bring-down letter” of such accountants, addressed to the Initial Purchasers and
dated the Closing Date (i) confirming that they are or were either independent
public accountants or independent auditors, as applicable, with respect to the
Company, MacDermid, Incorporated, CAS, the Target and each of their respective
subsidiaries, as applicable, within the meaning of the Securities Act and the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of the Closing Date (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in each of the Pricing
Disclosure Package or the Offering Circular, as of a date not more than three
days prior to the date of the Closing Date), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the initial letter, and (iii) confirming in all material respects the
conclusions and findings set forth in the initial letter.
 
(h)           (i) Except as described in the Pricing Disclosure Package and the
Offering Memorandum, neither the Company nor any of its subsidiaries shall have
sustained, since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Circular, any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, or (ii) since such
date, there shall not have been any change in the capital stock or long-term
debt of the Company or any of its subsidiaries or any change, or any development
involving a prospective change, in or affecting the condition (financial or
otherwise), results of operations, stockholders’ equity, properties, management,
business or prospects of the Company and its subsidiaries, taken as a whole, the
effect of which, in any such case described in clause (i) or (ii), is,
individually or in the aggregate, in the judgment of the Representatives, so
material and adverse as to make it impracticable or inadvisable to proceed with
the offering, sale or the delivery of the Notes being delivered on the Closing
Date on the terms and in the manner contemplated in the Pricing Disclosure
Package and the Offering Circular.
 
(i)           The Escrow Issuer, the Company and each Guarantor shall have
furnished or caused to be furnished to the Initial Purchasers dated as of the
Closing Date a certificate of the Chief Executive Officer, Chief Financial
Officer, President, Secretary, Treasurer, Senior Vice President, Vice President,
General Partner, Authorized Member or other officer reasonably satisfactory to
the Initial Purchasers, of the Escrow Issuer, the Company and each Guarantor,
respectively, as to such matters as the Representatives may reasonably request,
including, without limitation, a statement:
 
 
 

--------------------------------------------------------------------------------

 
(i)           That the representations, warranties and agreements of the Escrow
Issuer, the Company and the Guarantors in Section 2 of this Agreement are true
and correct on and as of the Closing Date (except to the extent that such
representations and warranties speak as of another date, in which case such
representations and warranties are true and correct as of such other date), and
the Escrow Issuer, the Company and each Guarantor shall have complied with all
its agreements contained herein and satisfied all the conditions on its part to
be performed or satisfied hereunder at or prior to the Closing Date;
 
(ii)           That they have examined the Pricing Disclosure Package and the
Offering Circular, and, in their opinion, (A) the Pricing Disclosure Package, as
of the Applicable Time, and the Offering Circular, as of its date and as of the
Closing Date, did not and do not contain any untrue statement of a material fact
and did not and do not omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (B) since the date of the Pricing Disclosure Package
and the Offering Circular, no event has occurred which should have been set
forth in a supplement or amendment to the Pricing Disclosure Package and the
Offering Circular; and
 
(iii)           To the effect of Section 7(h) (provided that no representation
with respect to the judgment of the Representatives need be made) and Section
7(j).
 
(j)           Subsequent to the earlier of the Applicable Time and the execution
and delivery of this Agreement there shall not have occurred any of the
following: (i) downgrading shall have occurred in the rating accorded the
Company’s debt securities by any “nationally recognized statistical rating
organization,” as that term is used by the Commission in Section 15E under the
Exchange Act, or (ii) such organization shall have publicly announced that it
has under surveillance or review, with possible negative implications, its
rating of any of the Company’s debt securities.
 
(k)           The Notes shall be eligible for clearance and settlement through
DTC.
 
(l)           Unless the Acquisition has been consummated substantially
concurrently with the Closing Date, the Initial Purchasers shall have received
copies of the Escrow and Security Agreement, duly authorized, executed and
delivered by the Escrow Issuer, the Escrow Agent and the Trustee; the Escrow
Account shall have been established by the Trustee, in its capacity as Escrow
Agent, to the reasonable satisfaction of the Initial Purchasers; the Escrow
Issuer (or one or more of its affiliates) shall have irrevocably sent by wire
transfer, in immediately available funds, such amount in currency required to be
deposited by the Escrow Issuer in the Escrow Account pursuant to the Escrow and
Security Agreement; the Escrow Issuer shall have granted a valid first-priority
security interest in the Escrow Account on behalf of the holders of the Notes
and shall have perfected such security interest to the reasonable satisfaction
of the Initial Purchasers; and the other conditions contained in the Escrow and
Security Agreement shall have been satisfied.
 
 
 

--------------------------------------------------------------------------------

 
(m)           Unless the Escrow Issuer, the Trustee and the Escrow Agent shall
have executed the Escrow and Security Agreement, the Acquisition shall have
been, or substantially simultaneously with the issuance and sale of the Notes
shall be, consummated in accordance with the terms of the Acquisition Agreement,
as set forth in the Pricing Disclosure Package and the Offering Circular, and
the other Transaction Agreements shall been executed and delivered by all
parties thereto, and the Initial Purchasers shall have received an electronic
copy thereof.
 
(n)           The Escrow Issuer and the Trustee shall have executed and
delivered the Initial Indenture, and the Initial Purchasers shall have received
an electronic copy thereof, duly executed by the Escrow Issuer and the Trustee.
 
(o)           Unless the Escrow Issuer, the Trustee and the Escrow Agent shall
have executed the Escrow and Security Agreement, substantially concurrently with
the Closing Date, the Company and each Guarantor shall have executed and
delivered the Supplemental Indenture, and the Initial Purchasers shall have
received an electronic copy thereof, duly executed by the Company, the
Guarantors and the Trustee.
 
(p)           Subsequent to the earlier of the Applicable Time and the execution
and delivery of this Agreement there shall not have occurred any of the
following: (i) (A) trading in securities generally on any securities exchange
that has registered with the Commission under Section 6 of the Exchange Act
(including the New York Stock Exchange, the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market or the London Stock Exchange),
or (B) trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited or the
settlement of such trading generally shall have been materially disrupted or
minimum prices shall have been established on any such exchange or such market
by the Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) a general moratorium on
commercial banking activities shall have been declared by the United Kingdom,
Germany or the United States federal or state authorities, (iii) the United
Kingdom, Germany or the United States shall have become engaged in hostilities,
there shall have been an escalation in hostilities involving the United Kingdom,
Germany or the United States or there shall have been a declaration of a
national emergency or war by the United Kingdom, Germany or the United States,
or (iv) there shall have occurred such a material adverse change in general
economic, political or financial conditions, including, without limitation, as a
result of terrorist activities after the date hereof (or the effect of
international conditions on the financial markets in the United Kingdom, Germany
or the United States shall be such), or any other calamity or crisis either
within or outside the United Kingdom, Germany or the United States, in each
case, as to make it, in the judgment of the Representatives, impracticable or
inadvisable to proceed with the offering, sale or delivery of the Notes being
delivered on the Closing Date on the terms and in the manner contemplated in the
Offering Circular or that, in the good faith judgment of the Representatives,
would materially and adversely affect the markets for the Notes.
 
(q)           On the date hereof and on the Closing Date, the Company shall have
furnished to the Initial Purchasers a certificate satisfactory to the
Representatives, dated as of such date, of the Chief Financial Officer of the
Company certifying as to certain financial information of the Company and its
subsidiaries in the form set forth in Exhibit B hereto contained in the Pricing
Disclosure Package and the Offering Circular, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
(r)           On or prior to the Closing Date, the Escrow Issuer, the Company
and the Guarantors shall have furnished to the Initial Purchasers such further
certificates and documents as the Initial Purchasers may reasonably request.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
 
8.           Indemnification and Contribution.
 
(a)           The Escrow Issuer, the Company and each of the Guarantors, hereby
agree, jointly and severally, to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors, officers and employees and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Notes), to which that Initial Purchaser,
affiliate, director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained (A) in any Free Writing
Offering Document, the Preliminary Offering Circular, the Pricing Disclosure
Package or the Offering Circular or in any amendment or supplement thereto, (B)
in any Blue Sky application or other document prepared or executed by the Escrow
Issuer, the Company or any Guarantor (or based upon any written information
furnished by the Escrow Issuer, the Company or any Guarantor) specifically for
the purpose of qualifying any or all of the Notes under the securities laws of
any state or other jurisdiction (any such application, document or information
being hereinafter called a “Blue Sky Application”), or (C) in any materials or
information provided to investors by, or with the approval of, the Escrow
Issuer, the Company or any Guarantor in connection with the marketing of the
offering of the Notes, including any road show or investor presentations made to
investors by the Escrow Issuer or the Company (whether in person or
electronically) (“Marketing Materials”), or (ii) the omission or alleged
omission to state in any Free Writing Offering Document, the Preliminary
Offering Circular, the Pricing Disclosure Package or the Offering Circular, or
in any amendment or supplement thereto, or in any Blue Sky Application or in any
Marketing Materials, any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and shall reimburse each Initial Purchaser and each such affiliate,
director, officer, employee or controlling person promptly upon demand for any
legal or other expenses reasonably incurred by that Initial Purchaser,
affiliate, director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Escrow Issuer, the Company and the Guarantors shall not be liable in
any such case to the extent that any such loss, claim, damage, liability or
action arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in any Preliminary Offering
Circular, the Pricing Disclosure Package or Offering Circular, or in any such
amendment or supplement thereto, or in any Blue Sky Application or in any
Marketing Materials, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Escrow Issuer or the Company
through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information consists solely of the
information specified in Section 8(e).  The foregoing indemnity agreement is in
addition to any liability that the Escrow Issuer, the Company or the Guarantors
may otherwise have to any Initial Purchaser or to any affiliate, director,
officer, employee or controlling person of that Initial Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Each Initial Purchaser, severally and not jointly, hereby agrees
to indemnify and hold harmless the Escrow Issuer, the Company and each of the
Guarantors, their respective officers and employees, each of their respective
directors, and each person, if any, who controls the Escrow Issuer, the Company
or any Guarantor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof, to which the
Escrow Issuer, the Company, any Guarantor or any such director, officer,
employee or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in any Free Writing Offering Document, Preliminary
Offering Circular, the Pricing Disclosure Package or the Offering Circular or in
any amendment or supplement thereto, (B) in any Blue Sky Application, or (C) in
any Marketing Materials, or (ii) the omission or alleged omission to state in
any Free Writing Offering Document, Preliminary Offering Circular, the Pricing
Disclosure Package or the Offering Circular, or in any amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, but in each case
only to the extent that the untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information concerning such Initial Purchaser furnished to the Company
through the Representatives by or on behalf of that Initial Purchaser
specifically for inclusion therein, which information is limited to the
information set forth in Section 8(e).  The foregoing indemnity agreement is in
addition to any liability that any Initial Purchaser may otherwise have to the
Escrow Issuer, the Company, any Guarantor or any such director, officer,
employee or controlling person.
 
(c)           Promptly after receipt by an indemnified party under this Section
8 of notice of any claim or the commencement of any action, the indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under paragraphs (a) or (b) above except to the
extent it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure and; provided, further, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party otherwise than under paragraphs (a) or (b)
above.  If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party.  After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the Initial Purchasers shall have the right to employ counsel to
represent jointly the Initial Purchasers and their respective directors,
officers, employees and controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Initial Purchasers against the Escrow Issuer, the Company or any Guarantor under
this Section 8, if (i) the Escrow Issuer, the Company , the Guarantors and the
Initial Purchasers shall have so mutually agreed; (ii) the Escrow Issuer, the
Company and the Guarantors have failed within a reasonable time to retain
counsel reasonably satisfactory to the Initial Purchasers; (iii) the Initial
Purchasers and their respective directors, officers, employees and controlling
persons shall have reasonably concluded, based on the advice of counsel, that
there may be legal defenses available to them that are different from or in
addition to those available to the Escrow Issuer, the Company and the
Guarantors; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Initial Purchasers or their respective
directors, officers, employees or controlling persons, on the one hand, and the
Escrow Issuer, the Company and the Guarantors, on the other hand, and
representation of both sets of parties by the same counsel would present a
conflict due to actual or potential differing interests between them, and in any
such event the fees and expenses of such separate counsel shall be paid by the
Escrow Issuer, the Company and the Guarantors and the Escrow Issuer, the Company
and the Guarantors shall no longer have the right to assume the defense of any
such claim or action.  No indemnifying party shall (x) without the prior written
consent of the indemnified parties (which consent shall not be unreasonably
withheld), settle or compromise or consent to the entry of any judgment with
respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising out
of such claim, action, suit or proceeding and does not include a statement as
to, or an admission of fault, culpability or a failure to act by or on behalf of
any indemnified party, or (y) be liable for any settlement of any such action
effected without its written consent (which consent shall not be unreasonably
withheld), but if settled with the consent of the indemnifying party or if there
be a final judgment of the plaintiff in any such action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment.
 
 
 

--------------------------------------------------------------------------------

 
(d)           If the indemnification provided for in this Section 8 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or 8(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Escrow Issuer, the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other, from the offering of the Notes, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Escrow Issuer, the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, with respect to the statements or omissions
that resulted in such loss, claim, damage or liability, or action in respect
thereof, as well as any other relevant equitable considerations.  The relative
benefits received by the Escrow Issuer, the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other, with respect to such
offering shall be deemed to be in the same proportion as the total net proceeds
from the offering of the Notes purchased under this Agreement (before deducting
expenses) received by the Escrow Issuer, the Company and the Guarantors, on the
one hand, and the total discounts and commissions received by the Initial
Purchasers with respect to the Notes purchased under this Agreement, on the
other hand, bear to the total gross proceeds from the offering of the Notes
under this Agreement as set forth on the cover page of the Offering
Circular.  The relative fault shall be determined by reference to whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Escrow
Issuer, the Company, the Guarantors or the Initial Purchasers, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such statement or omission.  For purposes of the preceding
two sentences, the net proceeds deemed to be received by the Escrow Issuer shall
be deemed to be also for the benefit of the Company and the Guarantors, and
information supplied by the Escrow Issuer and the Company shall also be deemed
to have been supplied by the Guarantors.  The Escrow Issuer, the Company, the
Guarantors, and the Initial Purchasers agree that it would not be just and
equitable if contributions pursuant to this Section 8(d) were to be determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation that does not take
into account the equitable considerations referred to herein.  The amount paid
or payable by an indemnified party as a result of the loss, claim, damage or
liability, or action in respect thereof, referred to above in this Section 8(d)
shall be deemed to include, for purposes of this Section 8(d), any documented
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this Section 8(d), no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the net proceeds from the sale to Eligible Purchasers of the Notes
initially purchased by it exceeds the amount of any damages that such Initial
Purchaser has otherwise paid or become liable to pay by reason of any untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute as provided in this Section 8(d) are several in
proportion to their respective purchase obligations and not joint.
 
 
 

--------------------------------------------------------------------------------

 
(e)           The Initial Purchasers severally confirm and the Escrow Issuer,
the Company and the Guarantors acknowledge and agree that the statements with
respect to (i) the table setting forth the principal amount of the Notes to be
purchased by each of the Initial Purchasers in the “Plan of Distribution”
section of the Offering Circular, (ii) the offering of the Notes by the Initial
Purchasers set forth in the second sentence of paragraph 19 (being the paragraph
immediately following the paragraph entitled “—Selling Restrictions—Singapore”)
of the “Plan of Distribution” section of the Offering Circular, and (iii) the
information relating to stabilization transactions set forth in paragraphs 22
and 23 (being the fourth and fifth paragraphs following the paragraph entitled
“—Selling Restrictions—Singapore”) of the “Plan of Distribution” section of the
Offering Circular, are correct and constitute the only information concerning
such Initial Purchasers furnished in writing to the Escrow Issuer, the Company
or any Guarantor by or on behalf of the Initial Purchasers specifically for
inclusion in the Preliminary Offering Circular, the Pricing Disclosure Package
and the Offering Circular or in any amendment or supplement thereto or in any
Blue Sky Application or in any Marketing Materials.
 
 
 

--------------------------------------------------------------------------------

 
9.           Defaulting Initial Purchasers.
 
(a)           If, on the Closing Date, any Initial Purchaser defaults in its
obligations to purchase the Notes that it has agreed to purchase under this
Agreement, the remaining non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Notes by the non-defaulting Initial
Purchasers or other persons satisfactory to the Company on the terms contained
in this Agreement.  If, within 36 hours after any such default by any Initial
Purchaser, the non-defaulting Initial Purchasers do not arrange for the purchase
of such Notes, then the Company shall be entitled to a further period of 36
hours within which to procure other persons satisfactory to the non-defaulting
Initial Purchasers to purchase such Notes on such terms.  In the event that
within the respective prescribed periods, the non-defaulting Initial Purchasers
notify the Company that they have so arranged for the purchase of such Notes, or
the Company notifies the non-defaulting Initial Purchasers that it has so
arranged for the purchase of such Notes, either the non-defaulting Initial
Purchasers or the Company may postpone the Closing Date for up to five full
business days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the Initial Purchasers may be necessary in the
Pricing Disclosure Package, the Offering Circular or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Pricing Disclosure Package or the Offering Circular that
effects any such changes.  As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
requires otherwise, any party not listed in Schedule I hereto that, pursuant to
this Section 9, purchases Notes that a defaulting Initial Purchaser agreed but
failed to purchase.
 
(b)           If, after giving effect to any arrangements for the purchase of
the Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Notes that remains unpurchased
does not exceed one-eleventh of the aggregate principal amount of all the Notes,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the principal amount of Notes that such Initial Purchaser
agreed to purchase hereunder plus such Initial Purchaser's pro rata share (based
on the principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided that the
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the aggregate principal amount of Notes that they agreed to purchase on
the Closing Date pursuant to the terms of Section 3.
 
(c)           If, after giving effect to any arrangements for the purchase of
the Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Notes that remains unpurchased
exceeds one-eleventh of the aggregate principal amount of all the Notes, or if
the Company shall not exercise the right described in paragraph (b) above, then
this Agreement shall terminate without liability on the part of the
non-defaulting Initial Purchasers.  Any termination of this Agreement pursuant
to this Section 9 shall be without liability on the part of the Escrow Issuer,
the Company or the Guarantors, except that the Escrow Issuer, the Company and
each of the Guarantors will continue to be liable for the payment of expenses as
set forth in Sections 6 and 11 and except that the provisions of Section 8 shall
not terminate and shall remain in effect.
 
 
 

--------------------------------------------------------------------------------

 
(d)           Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Escrow Issuer, the Company, the
Guarantors or any non-defaulting Initial Purchaser for damages caused by its
default.
 
10.           Termination.  The obligations of the Initial Purchasers hereunder
may be terminated by the Initial Purchasers by notice given to and received by
the Company prior to delivery of and payment for the Notes if, prior to that
time, any of the events described in Sections 7(h), (j) or (p) shall have
occurred or if the Initial Purchasers shall decline to purchase the Notes for
any reason permitted under this Agreement.
 
11.           Reimbursement of Initial Purchasers’ Expenses.  If (a) the Escrow
Issuer for any reason fails to tender the Notes for delivery to the Initial
Purchasers, or (b) the Initial Purchasers decline to purchase the Notes for any
reason permitted under this Agreement, the Escrow Issuer, the Company and the
Guarantors shall reimburse the Initial Purchasers for all reasonable
out-of-pocket expenses (including fees and disbursements of counsel for the
Initial Purchasers) incurred by the Initial Purchasers in connection with this
Agreement and the proposed purchase of the Notes, and upon demand the Escrow
Issuer, the Company and the Guarantors shall pay the full amount thereof to the
Initial Purchasers.  If this Agreement is terminated pursuant to Section 9 by
reason of the default of one or more Initial Purchasers, the Escrow Issuer, the
Company and the Guarantors shall not be obligated to reimburse any defaulting
Initial Purchaser on account of those expenses.
 
12.           Notices, etc.  All statements, requests, notices and agreements
hereunder shall be in writing, and:
 
(a)           if to any Initial Purchasers, shall be delivered or sent by hand
delivery, mail, overnight courier, e-mail or facsimile transmission to Credit
Suisse Securities (USA) LLC, Eleven Madison Avenue, New York, New York 10010,
Attention: LCD-IBD; Barclays Capital Inc., 745 Seventh Avenue, New York, New
York 10019, Attention: Syndicate Registration (Fax: (646) 834-8133) (with a copy
to Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022, Attention:
Peter M. Labonski (e-mail: peter.labonski@lw.com);
 
(b)           if to the Escrow Issuer, the Company or any Guarantor, shall be
delivered or sent by mail, telex, overnight courier, e-mail or facsimile
transmission to Platform Specialty Products Corporation, 245 Freight St,
Waterbury, CT 06702, Attention: John Cordani (Fax: 203-575-5630) (e-mail:
jcordani@macdermid.com) (with a copy to Kane Kessler, P.C., 1350 Avenue of the
Americas, New York, New York 10019, Attention: Robert L. Lawrence (e-mail:
rlawrence@kanekessler.com); Mitchell D. Hollander (e-mail:
mhollander@kanekessler.com));
 
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.  The Escrow Issuer, the Company and the Guarantors
shall be entitled to act and rely upon any request, consent, notice or agreement
given or made on behalf of the Initial Purchasers by the Representatives.
 
 
 

--------------------------------------------------------------------------------

 
13.           Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the Initial Purchasers, the Escrow
Issuer, the Company, the Guarantors and their respective successors.  This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except that the representations, warranties, indemnities and
agreements of the Escrow Issuer, the Company and the Guarantors contained in
this Agreement shall also be deemed to be for the benefit of affiliates,
directors, officers and employees of the Initial Purchasers and each person or
persons, if any, controlling any Initial Purchaser within the meaning of Section
15 of the Securities Act.  Nothing in this Agreement is intended or shall be
construed to give any person, other than the persons referred to in this Section
13, any legal or equitable right, remedy or claim under or in respect of this
Agreement or any provision contained herein.
 
14.           Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Escrow Issuer, the Company,
the Guarantors and the Initial Purchasers contained in this Agreement or made by
or on behalf of them, respectively, pursuant to this Agreement, shall survive
the delivery of and payment for the Notes and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of any of them or any person controlling any of them.
 
15.           Definition of the Terms “Business Day”, “Affiliate”, and
“Subsidiary”.  For purposes of this Agreement, (a) “business day” means any day
on which the New York Stock Exchange, Inc. is open for trading, and (b)
“affiliate” and “subsidiary” have the meanings set forth in Rule 405 under the
Securities Act.
 
16.           Governing Law & Venue.  This Agreement and any claim, controversy
or dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  The Escrow
Issuer, the Company, each of the Guarantors and each of the Initial Purchasers
agree that any suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby may be instituted in any State
or U.S. federal court in The City of New York and County of New York, and waives
any objection that such party may now or hereafter have to the laying of venue
of any such proceeding, and irrevocably submits to the exclusive jurisdiction of
such courts in any suit, action or proceeding.
 
17.           Waiver of Jury Trial.  The Escrow Issuer, the Company, the
Guarantors and each of the Initial Purchasers hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
 
18.           No Fiduciary Duty.  The Escrow Issuer, the Company and the
Guarantors acknowledge and agree that in connection with this offering, or any
other services the Initial Purchasers may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Initial Purchasers: (a) no fiduciary or agency relationship between
the Escrow Issuer, the Company, any Guarantor and any other person, on the one
hand, and the Initial Purchasers, on the other, exists; (b) the Initial
Purchasers are not acting as advisors, expert or otherwise, to the Escrow
Issuer, the Company or the Guarantors, including, without limitation, with
respect to the determination of the purchase price of the Notes, and such
relationship between the Escrow Issuer, the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other, is entirely and solely
commercial, based on arms-length negotiations; (c) any duties and obligations
that the Initial Purchasers may have to the Escrow Issuer, the Company and the
Guarantors shall be limited to those duties and obligations specifically stated
herein; (d) the Initial Purchasers and their respective affiliates may have
interests that differ from those of the Escrow Issuer, the Company and the
Guarantors; and (e) the Escrow Issuer, the Company and the Guarantors have
consulted their own legal and financial advisors to the extent they deemed
appropriate.  The Escrow Issuer, the Company and the Guarantors hereby waive any
claims that the Escrow Issuer, the Company and the Guarantors may have against
the Initial Purchasers with respect to any breach of fiduciary duty in
connection with the Notes.
 
 
 

--------------------------------------------------------------------------------

 
19.           Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.
 
20.           Headings.  The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
If the foregoing correctly sets forth the agreement by and among the Escrow
Issuer, the Company, the Original Guarantors and the Initial Purchasers, please
indicate your acceptance in the space provided for that purpose below.
 

 
Very truly yours,
                       
PSPC ESCROW CORP.
             
By
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
Chief Financial Officer
                       
PLATFORM SPECIALTY PRODUCTS CORPORATION
           
By
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
Chief Financial Officer and
Senior Vice President
                     
MACDERMID, INCORPORATED
             
By
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
Chief Financial Officer and
Senior Vice President
                     
MACDERMID HOLDINGS, LLC
           
By
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
Chief Financial Officer
                       
PLATFORM DELAWARE HOLDINGS, INC.
           
By
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
Chief Financial Officer and
Secretary

 
 
 

--------------------------------------------------------------------------------

 
 

 
DYNACIRCUITS, LLC
             
By: MacDermid, Incorporated, its member
           
By
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
Chief Financial Officer and
Senior Vice President
           
By: Echo International, Inc., its member
           
By
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
President
             
MACDERMID INTERNATIONAL PARTNERS
           
By: MacDermid, Incorporated, its partner
           
By
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
Chief Financial Officer and
Senior Vice President
           
By: MacDermid Overseas Asia Limited, its partner
           
By
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
President
             
W. CANNING, LTD.
             
By: MacDermid Houston, Inc., its General Partner
           
By
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
President
             
By: MacDermid Texas, Inc., its Limited Partner
           
By
/s/ Frank J. Monteiro
     
Name:
Frank J. Monteiro
     
Title:
President
 


 
 
 

--------------------------------------------------------------------------------

 
AUTOTYPE HOLDINGS (USA) INC.
BAYPORT CHEMICAL SERVICE, INC.
CANNING GUMM, LLC
DUTCH AGRICULTURAL INVESTMENT PARTNERS LLC
ECHO INTERNATIONAL, INC.
MACDERMID ACUMEN, INC.
MACDERMID AGRICULTURAL SOLUTIONS, INC.
MACDERMID ANION, INC.
MACDERMID AUTOTYPE INCORPORATED
MACDERMID BRAZIL, INC.
MACDERMID GROUP, INC.
MACDERMID HOUSTON, INC.
MACDERMID INTERNATIONAL INVESTMENTS, LLC
MACDERMID INVESTMENT CORP.
MACDERMID MAS LLC
MACDERMID OFFSHORE SOLUTIONS, LLC
MACDERMID OVERSEAS ASIA LIMITED
MACDERMID PRINTING SOLUTIONS ACUMEN, INC.
MACDERMID PRINTING SOLUTIONS, LLC
MACDERMID PUBLICATION & COATING PLATES, LLC
MACDERMID SOUTH AMERICA, INCORPORATED
MACDERMID SOUTH ATLANTIC, INCORPORATED
MACDERMID TEXAS, INC.
MACDERMID US HOLDINGS, LLC
MRD ACQUISITION CORP.
NAPP PRINTING PLATE DISTRIBUTION, INC.
NAPP SYSTEMS INC
SPECIALTY POLYMERS, INC.
W. CANNING INC.
W. CANNING USA, LLC


 
 

By /s/ Frank J. Monteiro     Name: Frank J. Monteiro   Title: President

 
 
 

--------------------------------------------------------------------------------

 
Accepted:

 
Credit Suisse Securities (USA) LLC


Acting on behalf of itself and as the Representative of the several Initial
Purchasers
 
 

By /s/ Jonathan Singer     Name: Jonathan Singer   Title: Managing Director


 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Accepted:


 
Barclays Capital Inc.


Acting on behalf of itself and as the Representative of the several Initial
Purchasers
 



By /s/ Kevin Crealese     Name: Kevin Crealese   Title: Managing Director
